t c memo united_states tax_court walter l medlin petitioner v commissioner of internal revenue respondent docket no filed date david d fussell and mark l horwitz for petitioner james f kearney benjamin a de luna and robert w dillard for respondent memorandum findings_of_fact and opinion contents general findings_of_fact general legal principles i items of income a rents received from island livings inc in findings_of_fact opinion b schedule c gains from property sales florida fruit belt subdivision os-06 findings_of_fact opinion susan’s lakefront estate os-03 findings_of_fact opinion high plains property os-35 findings_of_fact opinion silver lake os-1 findings_of_fact opinion east lake vista os-47 findings_of_fact opinion grissom parcels os-1 findings_of_fact opinion arrowhead lakes subdivision or-2 angel-royse property os-39 findings_of_fact opinion prather ranch property or-01 findings_of_fact opinion citrus county property findings_of_fact opinion c miscellaneous items of schedule c income findings_of_fact opinion d schedule e income findings_of_fact opinion e unidentified deposits deposit on date of dollar_figure findings_of_fact opinion deposit on date of dollar_figure findings_of_fact opinion deposit on date of dollar_figure findings_of_fact opinion deposit on date of dollar_figure findings_of_fact opinion other deposits findings_of_fact opinion f deductions claimed by petitioner schedule c real_estate business deductions findings_of_fact opinion personal_residence interest findings_of_fact opinion orange grove cattle and ferrari activities findings_of_fact opinion g self-employment_tax findings_of_fact opinion ii additions to tax for fraud a underpayment_of_tax required to be shown on a return underpayment for underpayment for underpayment for underpayment for conclusion b fraudulent intent clear_and_convincing evidence of fraud portion of underpayment not attributable to fraud c sec_6653 addition_to_tax for iii statute_of_limitations for assessment appendix a appendix b appendix c appendix d ruwe judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax sec sec sec sec year deficiency b b b a b b dollar_figure dollar_figure of the --- --- interest due on dollar_figure big_number --- --- dollar_figure of the interest due on dollar_figure big_number --- --- big_number of the interest due on dollar_figure big_number big_number --- --- --- after concessions the issues for decision are whether petitioner had unreported income from various real_estate transactions from commissions interest rents and unidentified deposits for the years in issue whether petitioner is liable for additions to tax for fraud under sec_6653 and whether assessment of the alleged deficiencies is barred by the statute_of_limitations for convenience and clarity general findings_of_fact are discussed first followed by a statement of general legal principles applicable to this opinion separate 1the concessions of petitioner and respondent as well as the amounts which remain in dispute are detailed in app c petitioner on brief adopts respondent’s statement of the issues settled by the parties and the accompanying schedules thereto 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact and opinion are then set forth for each item of unreported income finally we discuss whether the additions to tax for fraud apply and whether assessment is barred by the statute_of_limitations general findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in kissimmee florida since the 1960s through the present petitioner has been engaged in the business of buying and selling real_estate as well as real_estate development petitioner used donna allen ms allen michael johnson and r stephen miles jr mr miles as trustees for the buying and selling of real_estate ms allen’s and mr johnson’s only duties as trustees were to hold title to the various properties in trust petitioner met ms allen in and since she has worked for petitioner as a bookkeeper secretary and housekeeper petitioner and ms allen had a child together in the child lived with ms allen from through petitioner agreed to pay child_support of dollar_figure per year to ms allen since petitioner has given real_property and two 3michael johnson was petitioner’s cousin ferrari automobiles to ms allen petitioner owed ms allen money for a number of different things including child_support mr miles is an attorney in the state of florida and he has known petitioner since he has been petitioner’s real_estate attorney since and he started acting as a trustee for petitioner at that time as trustee mr miles did whatever petitioner instructed him to do mr miles held the proceeds from petitioner’s sales of real_estate in his law firm’s trust account alana goodman was a bookkeeper for mr miles’s law firm and she maintained ledger cards which reflected the identity of properties held in trust the date that funds were deposited or disbursed and the amounts that were deposited and disbursed from the law firm’s trust account on several occasions petitioner instructed mr miles or ms goodman to disburse his funds from the law firm’s trust account for various payments on date a house payment of dollar_figure was paid to walter e and maxine melitshka from the trust account with respect to petitioner’s personal_residence on date a house payment of dollar_figure was paid to mr and mrs melitshka with respect to petitioner’s personal_residence on date petitioner’s accountant john f kelly was paid dollar_figure on date dollar_figure was paid for the purchase of a ferrari on date ms allen was paid dollar_figure on date income taxes of dollar_figure were paid to the internal_revenue_service irs on date dollar_figure was paid to mid america exotic auto sales on date income taxes of dollar_figure were paid to the irs on date child_support of dollar_figure was paid to ms allen on date a house payment of dollar_figure was paid to mr and mrs melitshka with respect to petitioner’s personal_residence on date political contributions of dollar_figure were paid none of those payments from the law firm’s trust account were reported as income by petitioner mr kelly prepared petitioner’s form sec_1040 u s individual income_tax returns for through petitioner provided mr kelly with spreadsheets which reflected deposits into and expenditures from petitioner’s bank accounts for the years through those spreadsheets provided the basis for preparing petitioner’s tax returns for those years the income 4the bill of sale and the application_for a temporary tag for the ferrari were in the name of mr miles’s law firm however petitioner was its actual owner 5mr kelly is a certified_public_accountant who has known petitioner since mr kelly and petitioner were members of the ferrari club of america 6the spreadsheets were prepared by ms allen at petitioner’s request petitioner provided ms allen guidance in preparing the spreadsheets reported on the returns reflected deposits into petitioner’s bank accounts less any deposits that were classified as loan proceeds any amounts not deposited into petitioner’s bank accounts were not reported as income petitioner did not provide mr kelly with checks real_estate contracts real_estate closing statements or any other books_or_records to prepare his income_tax returns petitioner did not inform mr kelly that the proceeds from his real_estate sales were deposited in mr miles’s law firm’s trust account and those proceeds were not reflected on the spreadsheets petitioner did not inform mr kelly of any additional income throughout the 1980s and 1990s petitioner asked mr kelly questions about the requirements for like-kind_exchanges petitioner requested extensions for the filing of his income_tax returns for and petitioner’s form_2688 application_for extension of time to file u s individual_income_tax_return for the tax_year states as his need for an extension client derived substantially_all his income from a bulk land transaction which was extremely complex additional time is needed to analyze the transaction petitioner did not provide any information to mr kelly regarding any bulk land sale transaction petitioner requested an extension for tax years and because taxpayer has not received all needed k-1's for tax returns that represent a substantial portion of his income without these items a complete and accurate return cannot be prepared petitioner provided no schedules k-1 to mr kelly on petitioner’s form_1040 schedule c profit or loss from business or profession for petitioner listed his principal business or profession as real_estate development petitioner reported no income from gross_receipts or sales but he did report dollar_figure as other income commissions fees interest and claimed deductions of dollar_figure see appendix a petitioner reported a net profit from his real_estate development business of dollar_figure on his form_1040 this was the only amount petitioner reported as income for petitioner reported taxable_income of dollar_figure and a tax of dollar_figure on petitioner’s form_1040 schedule c for petitioner listed his principal business or profession as real_estate development he likewise reported no income from gross_receipts or sales reported dollar_figure as other income commissions fees interest and claimed deductions of dollar_figure see appendix a petitioner reported a net profit from his real_estate development business of dollar_figure on his form_1040 this was the only amount 7mr kelly discussed schs k-1 with mr miles and mr miles’s accountant however the accountant informed him that schs k-1 would not be provided and that any information that would have been on those schedules should be put on petitioner’s personal income_tax returns petitioner reported as income for petitioner reported taxable_income of dollar_figure and a tax of dollar_figure on petitioner’s form_1040 schedule c for petitioner listed his principal business or profession as real_estate development he reported no income from gross_receipts or sales reported dollar_figure as other income fees int sales and claimed deductions of dollar_figure see appendix a petitioner reported a net profit from his real_estate development business of dollar_figure on his form_1040 this was the only amount petitioner reported as income for petitioner reported taxable_income of dollar_figure and a tax of dollar_figure on petitioner’s form_1040 schedule c for petitioner listed his principal business or profession as developer real_estate petitioner reported dollar_figure as income from gross_receipts or sales reported no other income and claimed deductions of dollar_figure see appendix a petitioner reported a net profit from his real_estate development business of dollar_figure on his form_1040 this was the only amount petitioner reported as income for petitioner reported taxable_income of dollar_figure and a tax of dollar_figure in petitioner purchased a ring earrings and two necklaces for ms allen as a gift those items cost dollar_figure 8petitioner claimed an s_corporation loss from frank’s corner inc of dollar_figure in which petitioner deducted as commissions paid on schedule c of his tax_return petitioner deducted the costs of his subscriptions to playboy and penthouse magazines on his tax_return as schedule c business_expenses the trusts that petitioner used did not file tax returns for any of the tax years at issue during petitioner never informed mr miles that petitioner believed that he had no obligations to report his earnings from the trust transactions because they supposedly involved tax free exchanges petitioner used the fictitious names john waltin and william r wright in some of his real_estate transactions during the tax years at issue petitioner signed various real_estate documents as william r wright petitioner signed that name as a notary public on real_estate documents and on articles of incorporation filed with the state of florida petitioner used and signed the name d w davis to purchase and sell real_estate he opened a bank account in that name without the knowledge of mr davis at one time petitioner was a notary public in the state of florida however his license expired petitioner continued to notarize documents after his license expired 9at trial petitioner claimed that the name john waltin was not a fictitious name because there’s probably a john waltin somewhere mr miles held properties in land trusts which we refer to as the mefford property os-22 and susan’s lakefront estate os- mr miles as trustee applied for and received an employer_identification_number for those land trusts respondent requested tax returns from mr miles for the land trust holding the mefford property for and respondent also requested tax returns from mr miles for the land trust holding susan’s lakefront estate for and mr miles discussed with petitioner this latter request mr miles informed respondent that the trusts were not required to file returns because each of the beneficiaries had filed a return and reported his or her share of the incomedollar_figure in petitioner was a shareholder and officer in frank’s corner inc which operated a bar and lounge island living inc a furniture import business and waltin investments inc petitioner was also a shareholder in medlin investment co michigan avenue car wash majestic oaks and cheyenne social_club during the tax years at issue petitioner owned approximately ferrari automobiles petitioner did not sell any of those ferraris during on date petitioner sold a piece of property to fred brunson for dollar_figure the quitclaim_deed that petitioner or 10mr miles testified that he supposed that he got this information from petitioner his agent filed with the osceola county recorders office paid documentary stamp taxes of only dollar_figure reflecting a reported sales_price of less than dollar_figure petitioner maintained the following bank accounts during the tax years at issue bank name account number account name freedom savings and loan formerly com bank tucker state bank tucker state bank trust account walter l medlin walter l medlin walter l medlin trust account the accounts titled trust account were actually petitioner’s personal bank accounts petitioner was also the beneficiary of a cayman islands trust account at washington international bank and trust ltd which he had funded on a financial statement dated date petitioner represented that he had a net_worth of dollar_figure and he valued his automobile collection at dollar_figure on a financial statement dated date petitioner represented that he had a net_worth of dollar_figure on a financial statement dated date petitioner represented that he had a net_worth of dollar_figure thomas brooks a certified_public_accountant prepared petitioner’s tax returns for the tax years petitioner provided spreadsheets of his income and expenses to mr brook sec_11the financial statements dated date and date do not include a listing for petitioner’s automobile collection for the preparation of his tax returns mr kelly prepared those spreadsheets using as their basis the deposits and disbursements into and from petitioner’s bank accounts petitioner did not inform mr brooks that the proceeds from his real_estate transactions were deposited into mr miles’s law firm’s trust account that those proceeds were not accounted for on the spreadsheets that petitioner used trustees in his transactions or that petitioner had a cayman islands trust account petitioner did not give to mr brooks any books records or closing statements from his real_estate transactions petitioner did not file timely his federal_income_tax returns for and petitioner did not file his form sec_1040 for those years until date respondent audited petitioner for the tax years and respondent issued a notice_of_deficiency for those years on june dollar_figure on date petitioner filed a petition with the tax_court docket no in date petitioner and his representative met with respondent’s revenue_agent for purposes of resolving that case petitioner took an active role in those meetings most of the real_estate transactions which were at issue for the tax_year sec_12petitioner’s representative would not allow petitioner to meet with respondent’s revenue_agent assigned to examine his returns or to extend the period of limitations unless respondent gave petitioner immunity from criminal prosecution involved the use of trustees and petitioner agreed that those particular transactions were taxable petitioner did not inform the revenue_agent that proceeds from his real_estate transactions were deposited into mr miles’s law firm’s trust account nor did he inform him of his belief that those proceeds were not subject_to taxation if not disbursed on date this court entered a decision pursuant to a stipulation of the parties and found the following deficiencies and additions to tax additions to tax sec sec sec sec sec tax_year deficiency a a a a dollar_figure dollar_figure dollar_figure n a n a n a big_number big_number big_number n a n a n a big_number big_number big_number n a n a n a big_number big_number n a dollar_figure interest big_number big_number n a big_number interest on dollar_figure dollar_figure on dollar_figure n a petitioner did not file timely his form sec_1040 for and those tax returns were filed on date and date respectively respondent examined those tax returns petitioner told the revenue_agent assigned to that examination that he was not involved in any corporations partnerships or trusts petitioner’s income for and was determined on the basis of deposits and disbursements from his bank accounts the revenue_agent explained to petitioner that simply analyzing deposits into his bank account was not the proper way to report income and did not reflect the true financial picture of his real_estate transactions petitioner did not disclose all his installment_sale activities to the revenue_agent during this examination petitioner also informed the revenue_agent that his cayman islands trust account had been closed in however petitioner received five checks totaling dollar_figure from the cayman islands trust in on date petitioner agreed to income_tax deficiencies of dollar_figure and penalties of dollar_figure for those tax years respondent received form sec_1040 for petitioner’s and tax years on date those forms were not timely fileddollar_figure petitioner’s form_1040 for was received on date petitioner was given an extension until date to file his federal_income_tax return petitioner did not file his form_1040 for until date for each of his form sec_1040 for and petitioner listed his address as p o box lake lure nc however petitioner actually resided in kissimmee florida at the time he filed his returns respondent examined petitioner’s and tax returns as part of that examination respondent’s revenue_agent spent several weeks researching courthouse records in seven counties in order to identify petitioner’s real_estate 13petitioner claims to have previously filed timely returns for and however respondent could not find those purported returns petitioner did not produce copies of any such returns and he did not present any evidence or testimony on the subject of those purported returns transactions for petitioner never informed the revenue_agent of his belief that funds from his real_estate transactions which were held in trust were not subject_to taxation respondent reconstructed petitioner’s income and expenses for and on date respondent served a third-party_recordkeeper summons on mr miles which requested information pertaining to petitioner’s income_tax liabilities for the tax years at the request of petitioner’s representative mr miles did not provide the requested documents to the irs on date the government filed a petition in the u s district_court for the middle district of florida orlando division to enforce the summons issued to mr miles on date petitioner filed a motion to intervene in the enforcement proceeding on date the government filed a notice to dismiss and on date the court canceled a show cause hearing and dismissed the summons enforcement proceeding on date respondent served a summons on petitioner petitioner failed to comply with the summons and the government filed a petition to enforce the summons in the u s district_court for the middle district of florida orlando division on date an information was filed in the u s district_court for the middle district of florida alleging that petitioner violated sec_7206 in regard to his unpaid income_tax liabilities for on date pursuant to petitioner’s plea of guilty the district_court entered a judgment convicting petitioner of a violation of sec_7206 and sentenced petitioner to imprisonment the offense to which petitioner pleaded guilty occurred on date in the plea agreement petitioner admitted walter l medlin in an attempt to avoid the collection of a previously assessed income_tax_liability for which levy was authorized under sec_6331 placed three of his automobiles in a storage_facility located on michigan avenue in kissimmee florida in the middle district of florida which facility leased to an entity called central florida transportation museum inc specifically the defendant medlin after consenting to a united_states tax_court judgment against him in the approximate amount of dollar_figure for liabilities stemming from tax years misrepresented the nature and extent of his assets to an irs revenue_officer further after issuance of the levy defendant medlin stored the automobiles in the above-referenced storage_facility and when asked about the case by and sic irs revenue_officer stated that he no longer owned the vehicles medlin knew this statement to be false on date respondent issued a notice_of_deficiency to petitioner for and on date petitioner filed his petition petitioner testified on his own behalf at trial we find that generally his testimony was self-serving was not credible was at times inconsistent and was at other times confusing petitioner did not satisfactorily answer many of the questions that he was asked and the questions that he did answer he did not answer with any degree of specificity with respect to the real_estate transactions he was evasive and did not recall specific transactions petitioner could not testify whether his financial statements were accurate general legal principles respondent’s determinations of unreported income for the tax years at issue are presumed correct and petitioner bears the burden of proving those determinations incorrect arbitrary or erroneous rule a 290_us_111 94_tc_654 on the other hand respondent has the burden of proving by clear_and_convincing evidence that some portion of an underpayment of taxes by petitioner is due to fraud sec_7454 rule b sec_6001 requires taxpayers to keep adequate_records the regulations promulgated under that section provide records a in general any person subject_to tax under subtitle a of the code or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs in 6_tc_1158 affd 162_f2d_513 10th cir we stated the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable this is especially true where the party failing to produce the evidence has the burden_of_proof or the other party to the proceeding has established a prima facie case also the failure to present the testimony of available witnesses who purportedly possess knowledge about certain relevant facts provides sufficient basis to infer that the testimony of those witnesses would not have been favorable 92_tc_661 47_tc_92 affd 392_f2d_409 5th cir we are not required to accept incredible implausible or biased testimony 403_f2d_403 2d cir affg tcmemo_1967_85 parks v commissioner supra pincite 87_tc_74 i items of income determined by respondent respondent prepared on brief a reconciliation of items which are in dispute and concessions as to the adjustments in the statutory_notice_of_deficiency appendix c of this opinion reflects the reconciliation schedules that respondent prepared and which petitioner stipulated in his answering brief we discuss below those items of income that the parties represented were still in dispute however we point out that petitioner does not contest on brief many of those items instead he states in addition any issues not raised in petitioner’s brief are also conceded by petitioner a rents received from island living inc in findings_of_fact in petitioner through mr miles as trustee purchased property located in osceola county florida the osceola county property os-19 on date petitioner leased that property to petitioner’s corporation island living inc for dollar_figure per month petitioner concedes that he received rents of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in from island living inc opinion petitioner did not address on brief whether he received the additional_amount of dollar_figure that respondent determined as rent in we find that petitioner has conceded this matter we find that he received dollar_figure of rental income in and that he is taxable on that amount see sec_61 b schedule c gains from property sale sec_1 florida fruit belt subdivision os-06 findings_of_fact on date petitioner through mr miles as trustee sold three lots from the florida fruit belt subdivision located in osceola county florida to burl and louise mynhier for dollar_figure mr and mrs mynhier paid cash of dollar_figure and issued to petitioner through ms allen a promissory note and mortgage for dollar_figure petitioner’s basis in the three lots was dollar_figure and he incurred selling costs of dollar_figure on date petitioner through ms allen as trustee assigned the mortgage that the mynhiers issued to his father charles medlin for dollar_figure petitioner instructed the mortgagor to send the mortgage payments directly to charles medlin an assignment of mortgage dated date and signed by ms allen was filed with the county of osceola florida it provides that i donna l allen part y of the first part in consideration of the sum of thirty-six thousand and no dollars and other valuable considerations received from or on behalf of charles b medlin party of the second part at or before the ensealing and delivery of those presents the receipt whereof is hereby acknowledged do hereby grant bargain sell assign transfer and set over unto the said part y of the second part a certain mortgage bearing date the 12th day of april a d made by burl r mynhier and louise mynhier his wife in favor of donna l allen and recorded in official records book page public records of osceola county florida upon the following described piece or parcel of land situate and being in said county and state to wit description of os-06 together with the note or obligation described in said mortgage and the moneys due and to become due thereon with interest from the 20th day of date to have and to hold the same unto the said party of the second part his heirs legal representatives successors and assigns forever petitioner did not report any income from the sale to the mynhiers on his form_1040 for opinion an installment_sale is a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 income from an installment_sale shall be taken into account under the installment_method sec_453 under the installment_method the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit bears to the total_contract_price sec_453 respondent determined that petitioner recognized dollar_figure as income from the installment_sale to the mynhiers in dollar_figure petitioner did not address this issue on brief and he conceded any arguments he might have made but did not we hold that petitioner recognized dollar_figure as income from the installment_sale in under sec_453b gain_or_loss shall be recognized on the sale_or_exchange of an installment_obligation to the extent of the difference between the basis of the obligation and the amount_realized the basis of an installment_obligation shall be 14respondent computed the installment gain in as follows gross_profit dollar_figure sales_price dollar_figure minus selling_expenses dollar_figure minus basis dollar_figure gross_profit_percentage gross_profit dollar_figure contract_price dollar_figure income from installment_sale dollar_figure payments in dollar_figure x gross_profit_percentage the excess of the face value of the obligation over an amount equal to the income which would be returnable were the obligation satisfied in full sec_453b any gain_or_loss recognized shall be considered as resulting from the sale_or_exchange of the property in respect of which the installment_obligation was received sec_453b flush language respondent determined that the assignment by petitioner to charles medlin was a sale of an installment_obligation under sec_453b and that petitioner recognized a gain of dollar_figure in dollar_figure petitioner argues that the assignment of the mortgage to his father was not a sale but that it was pledged as collateral for a loan at trial petitioner testified as follows all right would you explain what transpired in q relation to this mortgage and how you dealt with the mortgage in relation to your father from the sale of the property there was down a payment for cash and then the mortgage we took out the mortgage and the guy would make payments i believe they were annual payments or maybe monthly i’m not sure anyway he was going to make payments but i needed some money and my father again he was mainly a go-put-his- money-in-the-bank he wasn’t interested in real_estate deals or anything and i was probably sitting around moaning to him about the interest i was paying to other people like mr margolis and things like that he expressed an interest in--why didn’t i give him some of 15respondent computed the gain from the purported sale of the installment_obligation as follows gain from sale of installment_obligation dollar_figure face value of the obligation sold dollar_figure x gross_profit_percentage that and i was reluctant he lived in jacksonville and didn’t know anything about my business or anything else so--but anyway this was something he could relate to it was a mortgage on a piece of property and there were payments coming in and i went to him and borrowed--i’d borrowed from him before just smaller amounts of money--some money from him against the mortgage and signed a note to him as collateral and proceeded to continue to collect the payments again trying to make him feel warm and fuzzy instructed the mortgagor to send the mortgage payments directly to my dad we stayed on top of it and if they were a day late he called and we had to go round up the guy and get it to him basically it was a loan from my dad and as i got in my payments from the other guy they were forwarded either directly to him or i got the payments in and forwarded them directly to my dad unlike where you sell a mortgage without_recourse and it’s gone it’s the other person’s mortgage and you get the money and go home i had to live with this and if he had quit paying my father didn’t want a piece of property in osceola county at his age his health you know i was going to have to pay the mortgage q you were going-- right i was going to have to pay the loan in a lieu of the mortgage payments so your position in relation to the handling of q that mortgage is that you did not sell the mortgage to your father correct as collateral though it was assigned a to him and that’s customary practice i’ve borrowed against mortgages mortgage payments from like finance america chrysler financial_corporation and stuff and generally what you do is assign them a mortgage usually you assign them the mortgage and a portion of the note say you only borrowed the next five payments say you would assign them a portion of the note petitioner’s testimony is self-serving is less than credible and it is not supported by the testimony of other witnesses or evidence of record indeed on brief petitioner states that mr medlin’s testimony clouded by the passage of so many years was not precise we cannot accept petitioner’s unsubstantiated testimonydollar_figure if we were to accept petitioner’s unsubstantiated testimony at face value that an installment_obligation was pledged as collateral for loan proceeds sec_453b would be largely ineffective where as here no documentary proof has been introduced to show that petitioner remained personally liable for any failure of the mortgagor’s payment we cannot accept that the assignment was a pledge of collateral certainly the form of the assignment was a sale the assignment of mortgage filed with osceola county states that ms allen assigned the mortgage to charles medlin in consideration of the sum of dollar_figure moreover petitioner’s instructions to the mortgagor were that direct payments were to be made to his father following the assignment further although petitioner testified to his continued involvement in the collection of the mortgage he could not testify definitively as to whether he or charles medlin received the mortgage payments nevertheless petitioner claims that the assignment of the mortgage occurred 16petitioner testified that he signed a promissory note to his father as collateral however he did not produce any such note for the record petitioner relies solely on his testimony and cites the fact that records and witnesses have been lost or are unavailable without an assignment of the promissory note and that this indicates the mortgage was assigned to charles medlin as collateral for a loandollar_figure however the assignment of the mortgage states that the mortgage together with the note or obligation described in said mortgage and the moneys due and to become due thereon were transferred we hold that petitioner recognized gain of dollar_figure from the sale of an installment_obligation in susan’s lakefront estate os-03 findings_of_fact in medlin investment co purchased certain real_property in osceola county florida for dollar_figure this property was subdivided as susan’s lakefront estate and consisted of lots lot lot lot and one tract tract a on date petitioner through ms allen as trustee sold lot for dollar_figure petitioner did not report any income from this sale on his form_1040 on date petitioner through ms allen as trustee sold tract a for dollar_figure petitioner did not report any income from this sale on his form_1040 on date petitioner through mr 17we note that a mortgage generally secures payment of the underlying installment_obligation and that an assignment of the mortgage without an assignment of the note creates no right in the assignee with respect to the note see vance v fields so 2d fla dist ct app miles as trustee sold lots through for dollar_figure the purchasers paid dollar_figure in and issued a purchase_money_mortgage for the remainder we are unable to locate this payment on petitioner’s spreadsheets for and it does not appear that he reported any amount of this payment as income on his return for opinion in computing petitioner’s gains from the sales in and respondent apportioned the cost_basis of the entire property equally among lot sec_1 through and tract a and assigned a basis of dollar_figure to each lot and tractdollar_figure respondent determined that petitioner realized a gain of dollar_figure from the sale in a gain of dollar_figure from the sale to mr dugger in and installment gains of dollar_figure from the sales in dollar_figure on brief petitioner does not address the disputed gains 18petitioner incurred selling_expenses of dollar_figure for this sale 19cost basis for each lot and tract dollar_figure cost of the entire property dollar_figure the number of lots and the tract 20gain realized dollar_figure amount_realized dollar_figure - adjusted_basis dollar_figure 21gain realized dollar_figure amount_realized dollar_figure - adjusted_basis dollar_figure 22gross profit dollar_figure sales_price dollar_figure - selling_expenses dollar_figure - total of the adjusted bases in lots dollar_figure gross_profit_percentage gross_profit dollar_figure contract_price dollar_figure installment gain from sale in dollar_figure payments received in dollar_figure x gross_profit_percentage from the sales of the lots and the tract we find that petitioner received the amounts determined by respondent as income for the years in issue and they are taxable as gains derived from dealings in property see sec_61 high plains property os-35 findings_of_fact on date petitioner as trustee through mr miles as trustee purchased real_property in osceola county florida which we refer to as the high plains property os-35 from william f mitchell for dollar_figure the high plains property was a large piece of property a couple hundred acres which was divided into 5-acre tracts on date petitioner through ms allen as trustee sold a lot lot in the high plains property to clarence l bass for dollar_figure a gain of dollar_figure was realized from the sale of this lot in petitioner did not report any income from the sale on his form_1040 for any_tax year wayne schoolfield and petitioner each originally owned a percent interest in the high plains property indeed a declaration of trust dated date provides made thi sec_11th day of date by and between d l allen hereinafter referred to as allen and c wayne schoolfield and w l medlin trustee as beneficiaries now therefore allen in consideration of dollar_figure and other valuable considerations hereby declares that she as trustee holds in trust for the beneficiaries herein named that certain offer to purchase contract on property in osceola county florida presently owned by william f mitchell trustee whereas the beneficiaries of this trust and their interest are as follows c wayne schoolfield - and w l medlin trustee - whereas allen further declares she as trustee will own possess and administer the same only in keeping with the interest of the beneficiaries thereto and they shall have sole discretion and authority to sell assign transfer and convey or otherwise dispose_of the aforesaid offer to purchase contract and that she will execute any and all necessary forms to consummate a sale upon receiving notice from the beneficiares sic allen shall account to and pay over to the beneficiarie sic herein the proceeds derived from their stated_interest in that receipt for deposit and offer to purchase contract dated date and attached hereto and whereas allen shall not sell convey or exchange the property conveyed to her as trustee with herself as an individual without written consent of the beneficiaries of this trust agreement and she shall keep an accurate set of records regarding the above property and render periodic accounting therefore to the beneficiaries mr schoolfield and petitioner’s joint_ownership of the high plains property terminated at some point in time opinion respondent determined that petitioner was the sole owner of lot and that he realized the entire dollar_figure gain from the sale of lot in petitioner contends that he was a half-owner of the lot with mr schoolfield when the property was sold and that he received only half of the gain that respondent determined at trial petitioner testified that he was in a partnership with mr schoolfield with respect to the high plains property however he could not testify definitively that he and mr schoolfield were still owners at the time of the sale what was your ownership_interest in the q high plains lot i was in a partnership this is one of the pieces a i mentioned earlier that wayne schoolfield and i had purchased from mr green and mr mitchell and developed it broke it up into these 5-acre tracts and sold them what percentage interest did you have when os-35 q was sold i’m sorry i don’t--wayne and i when we did this a development were and i believe that at this time we were still owners in the property did that partnership ultimately end yes sir q a do you recall whether it ended before or after the q sale of the lots in os-35 i think we ultimately sold all the property out a and then basically took our money and went home mr schoolfield testified that he was involved in a joint_venture with petitioner with respect to the high plains property however when mr schoolfield was shown a copy of the warranty deed from ms allen to mr bass he could not recall having ever owned any interest in lot and he did not recall having ever received any sale proceeds from ms allen for this propertydollar_figure mr schoolfield further testified that the joint_ownership of the high plains property may have terminated sometime prior to the sale of lot to mr bass perhaps as early as the 1970s did you ever have any ownership_interest in q property known as high plains i had some--i ended up with some 5-acre tracts out a of that started off to joint_venture but ended up with some 5-acre tracts out of it yes q a q you say it was a joint_venture with who mr medlin with mr medlin and when did that joint_venture break up i’m not sure i can give you a date there it’s so a long it’s in--back in the 70’s q it broke up sometime in the 70’s i think it occurred probably then but you got to a remember this stuff is going back so far my hair was black and i didn’t have a bald spot in the back of my head 23and with respect to the declaration of trust mr schoolfield testified what property did this declaration of trust q pertain to there’s nothing attached to it i--it could have a been this property or another piece but-- okay did this declaration of trust pertain q specifically to this lot i--i don’t know that’s--i don’t think so but i a don’t know it’s been too long for me i don’t recall ever owning this piece you know it’s a long time but i think it was in the early stages but i can’t you know i--my memory is not that good did it occur before the date of this warranty q deed which is may of a i certainly thought it would have ms allen testified that petitioner and mr schoolfield were partners with respect to the high plains property and that they had split up at some point in time she could not testify as to when specifically they split up the evidence of record shows that at one point mr schoolfield and petitioner held joint_interests in the high plains property which may or may not have included lot neither petitioner’s mr schoolfield’s nor ms allen’s testimony establishes that mr schoolfield still possessed his joint interest at the time of the sale of lot in or for that matter whether he ever possessed any interest in lot the testimony suggests that it was just as likely if not more probable that mr schoolfield and petitioner split up the various tracts amongst themselves before that petitioner was left as the sole owner of lot and that petitioner proceeded to sell that lot in and collect the sales proceeds therefromdollar_figure 24on recross-examination by petitioner’s counsel mr schoolfield testified q ultimately at some point in time these various continued petitioner relies on mr schoolfield’s testimony that he could not say for certain that he did not have a 50-percent interest in lot at the time of its sale to mr bass and that he could not say for certain when the ultimate division of the respective interests in the high plains property had occurred continued acre tracts of which you and walter were percent beneficial_owner interest in were sold and then also you and he ultimately divided up what was left is that right i don’t know that that’s correct what was left a we--somewhere in there i said here look let me have x tracts and this is--and you take the rest of it you take it all and as you sit here today you’re not sure when q that happened what the date of that was that’s correct i don’t know that i can give you a a date i don’t think i could so am i correct in your testimony that if that q date happened if you split up and the document the deed on page is one of the 5-acre tracts that walter got then you would not have had any interest in it if it went to walter after you and he split up a yeah and if it happened before the split-up then you q would have had an interest in it a i think that probably is correct and as you sit here today because of the number q of years that have gone by in fact you don’t have your tax returns anymore you can’t specifically tell us for sure when that happened in relation to this sale is that right a not sitting here today i can’t we reemphasize that respondent’s determination_of_a_deficiency is presumed correct and it is petitioner who bears the burden of proving that determination incorrect since petitioner bears the burden_of_proof he must also bear the onus of failed recollection and the lack of documentary_evidence further petitioner has created the situation in which he now finds himself by failing to document properly his various real_estate transactions in failing to maintain and keep adequate_records and by unnecessarily complicating those transactions we hold that petitioner is responsible for percent of the gain realized on the sale of lot in silver lake os-01 findings_of_fact on date petitioner as trustee purchased property in osceola county florida which we refer to as silver lake os-01 in date petitioner as trustee sold silver lake to l r donnell jr as trustee for dollar_figure on date mr donnell as trustee conveyed silver lake to mr miles as trustee for no consideration on date mr miles as trustee sold silver lake to don prewitt as trustee for dollar_figure mr prewitt issued a purchase_money_mortgage for dollar_figure to mr miles and paid the balance mr miles as trustee received the following principal and interest payments in and year principal dollar_figure big_number big_number interest dollar_figure big_number big_number petitioner owned a 50-percent interest in silver lake at the time of its sale in and his basis was dollar_figure opinion respondent argues that petitioner realized installment gains of dollar_figure dollar_figure and dollar_figure in and respectively for the principal amounts paid to mr milesdollar_figure petitioner on brief does not address the matter we find that petitioner realized installment gains of dollar_figure dollar_figure and dollar_figure in and respectively sec_453 respondent originally determined that petitioner realized interest_income for the full amount of the interest payments made to mr miles respondent now concedes that petitioner realized only percent of the original amounts determined petitioner does not address on brief his liability for half of the interest_income we hold that petitioner realized interest_income of dollar_figure dollar_figure and dollar_figure in and respectively 25respondent computed petitioner’s gross_profit_percentage as follows gross_profit dollar_figure sales_price dollar_figure minus basis dollar_figure gross_profit_percentage gross_profit dollar_figure contract_price dollar_figure respondent then applied the gross_profit_percentage to each of the principal payments in and respectively and divided the result in half to account for petitioner’s 50-percent interest east lake vista os-47 findings_of_fact on date mr miles as trustee purchased real_property consisting of approximately dollar_figure acres in osceola county florida which we refer to as east lake vista os-47 from reba smith for dollar_figure part of the purchase_price dollar_figure was paid in cash and mr miles issued a purchase_money_mortgage of dollar_figure for the remainderdollar_figure in date mr miles sold approximately acres of east lake vista to nicholas pope for dollar_figure on date mr miles sold an additional dollar_figure acres of east lake vista to mr pope for dollar_figure petitioner did not report any income from those transactions on a form_1040 for any_tax year on date at the same time as the second sale petitioner and dr george gant entered into a continuing and unconditional guaranty of performance and payment in favor of mr pope that document shows petitioner and dr gant as guarantors mr miles trustee as seller and mr pope as buyer whereas r stephen miles jr trustee as seller and nicholas a pope as trustee under that certain unrecorded trust agreement dated december 26the mortgage provides for interest of percent per annum and requires three equal annual payments of dollar_figure including principal and interest commencing one year from the date hereof and continuing each year thereafter until the entire balance plus interest is paid in full a satisfaction of mortgage was issued by reba smith and was filed on date and or assigns as buyer entered into that certain contract and sale and purchase dated date the contract with respect to the purchase of approximately dollar_figure acres more or less located in osceola county florida the property and whereas the terms of the contract provide for seller’s obligation to complete construction of a road to be known as dan smith road adjacent to the property at seller’s expense within one year after the date of closing and further provide for buyer’s right to complete said construction and be reimbursed by seller in the event of seller’s failure to complete said construction in accordance with the contract and whereas the contract further calls for the personal guaranty of seller’s performance of said road construction and payment for said road construction by the undersigned now therefore as an inducement to the buyer to purchase the property and for good and valuable consideration not herein recited but the receipt and sufficiency of which is hereby acknowledged the undersigned jointly and severally give to buyer and its successors and assigns their continuing and unconditional guaranty of performance and payment by the seller of the following described obligation to the same extent as if guarantors were the named parties identified as the seller under the contract the guarantors hereunder also agree to pay all costs including attorneys’ fees whether incurred in connection with collection trail sic appeal or otherwise of collection against the guarantors under this guaranty the liability of guarantors hereunder is binding upon guarantors and guarantors’ successors and assigns petitioner and dr gant signed the guaranty in date mr miles as trustee sold approximately acres of east lake vista for dollar_figure petitioner for mr miles signed the sales contract petitioner did not report any income from this sale on his form_1040 for the record contains two personal financial statements for petitioner the first is dated date and lists as an asset east lake vista a acre parcel located on east lake north of narcoossee being subdivied sic into ac tracts and is encumbered by mortgages totaling dollar_figure the listing states i own interest and values that interest at dollar_figure subject_to liabilities of dollar_figure the second financial statement is dated date and lists as an asset east lake vista a acre parcel located on east lake north of narcoossee being subdivided into ac tracts that property is listed under miscellaneous lots acreage unencumbered and is valued at dollar_figure mr miles’s law firm maintained certain ledger cards numbers through which are entitled walter medlin reba smith medlin re smith reba and medlin walter from reba l smith respectively those ledger cards contain the following relevant entries 27petitioner testified that east lake vista is also known as the narcoossee property and the dan smith road property the parties also agree that the property was sometimes called the reba smith property ledger card number line date name memo received disbursed trust funds reba louise smith medlin ---- dollar_figure h_r thornton medlin ---- dollar_figure allen’s osceola realty inc medlin ---- dollar_figure clerk of circuit_court medlin ---- dollar_figure medlin gant dollar_figure ---- george gant medlin smith r dollar_figure ---- moved from transferred from medlin tai ---- dollar_figure ---- ---- moved from ---- johnston’s eng medlin smith ---- dollar_figure moved from medlin tai ---- dollar_figure ---- medlin tai ---- dollar_figure ---- reba smith medlin smith ---- dollar_figure webb medlin smith dollar_figure ---- lowndes drosdick et al medlin smith dollar_figure ---- h_r thornton jr trustee medlin ---- dollar_figure transfer to medlin gant card ---- ---- dollar_figure walter l medlin medlin smith ---- dollar_figure freedom financial center medlin ---- dollar_figure walter l medlin trustee ---- ---- dollar_figure walter t rose jr wire-transfer medlin smith dollar_figure ---- reba louise smith medlin smith ---- dollar_figure medlin gant ---- ---- dollar_figure transfered to toledo inc medlin smith dollar_figure ---- beverly l rose dollar_figure ---- era-horacio moved to medlin mefford moved to medlin gant proceeds ---- ---- dollar_figure moved to medlin gant proceeds ---- ---- dollar_figure -27-89 moved to medlin general ---- ---- dollar_figure moved to medlin dollar_figure ---- ---- dollar_figure ---- general ---- ---- dollar_figure for each of the various sales transactions in and the parties executed a closing statement the amounts listed in those statements as deposits in escrow and as amounts due from the buyer to the seller match amounts listed as deposits in the ledger cards above ledger card no lines and no line and no lines dr gant and petitioner each owned a 50-percent interest in the mefford property os-22 which was sold on date for dollar_figure a gain of dollar_figure was realized from this sale respondent originally determined that petitioner was responsible for the entire gain realized from this sale but he now concedes that petitioner is responsible for only half of that amount dollar_figure dr gant and petitioner also each owned a 50-percent interest in a piece of property which we refer to as the tai property the tai property was sold in for dollar_figure and petitioner concedes that he is liable for percent of the installment gain dollar_figure from payments received in see appendix c opinion it is well established that income must be taxed to him who earns it 410_us_441 and that income includes gains derived from dealings in property sec_61 respondent determined that petitioner owned a percent interest in the portions of east lake vista sold in and and that he was responsible for percent of the gain realized from those transactionsdollar_figure petitioner contends that dr gant owned percent of east lake vista at the time of the sales in and petitioner argues that he and dr gant originally agreed to be partners with respect to east lake vista but that dr gant contributed the entire purchase_price and thus acquired a 100-percent ownership_interest in the property at trial petitioner testified that initially he was to receive a 50-percent interest in east lake vista but because dr gant put up all the money and wanted all the interest in the property dr gant essentially owned all of it however petitioner’s testimony was not definitive and was indeed speculative it was also self-serving and we do not agree that he owned no interest in east lake vista at the time of the and sales the documentary_evidence of record shows that 28respondent allocated basis of dollar_figure to each acre in east lake vista basis per acre dollar_figure purchase_price dollar_figure acres purchased respondent determined dollar_figure as petitioner’s gain from the date sale gain realized dollar_figure sales_price dollar_figure - selling costs dollar_figure - basis dollar_figure acres x dollar_figure petitioner’s gain dollar_figure gain realized dollar_figure x petitioner’s ownership_interest percent respondent determined dollar_figure as petitioner’s gain on the date sale gain realized dollar_figure sales_price dollar_figure - selling costs dollar_figure - basis dollar_figure acres x dollar_figure petitioner’s gain dollar_figure gain realized dollar_figure x petitioner’s ownership_interest percent respondent determined dollar_figure as petitioner’s gain on the sale gain realized dollar_figure sales_price dollar_figure - selling costs dollar_figure - basis dollar_figure dollar_figure acres x dollar_figure petitioner’s gain dollar_figure gain realized dollar_figure x petitioner’s ownership_interest percent petitioner held an ownership_interest in east lake vista at the time of the sales in and first petitioner’s financial statements dated date and date show that he owned at least a 50-percent interest in east lake vista at some point before the sales that occurred in and petitioner contends that the date financial statement is not inconsistent with his testimony and dr gant’s testimony that he was to originally own a 50-percent interest in east lake vista which subsequently changed to no interest petitioner has not presented any evidence to establish when his and dr gant’s original understanding supposedly changed however if it did change we assume the change would have occurred either before or shortly after date when dr gant purportedly put up all the money the dollar_figure cash portion of the purchase pricedollar_figure the financial statement is dated date a full year and a half after the purchase of east lake vista petitioner offers no explanation why he continued to represent himself as owning a percent interest in date if in fact he owned no interest after dr gant put up all the cash in date petitioner also contends that the date financial statement cannot be relied upon since it incorrectly shows that 29dr gant testified that he could not recall when the parties original understanding changed but he suggested that it might have been in he owned percent of east lake vista and that the property consisted of acres when in fact it consisted of acres we do not agree that these purported inaccuracies cause the date financial statement to lose its persuasive value the financial statement was prepared by or for petitioner and petitioner does not explain why those inaccuracies were reflected on his financial statement and why they invariably suggest that he held no interest in east lake vista in at the very least the date financial statement shows that petitioner perceived himself to own at least some interest in east lake vista in and that he intended other persons who might rely on the financial statement to recognize that ownership the road construction guaranty also indicates that petitioner had an ownership_interest in east lake vista petitioner mr miles and dr gant executed the guaranty on date the same date as the sale of the dollar_figure acres of east lake vista to mr pope and it specifically refers to a contract for the sale of dollar_figure acres that mr miles and mr pope entered into on date petitioner argues that this guaranty originated in petitioner’s working relationship with dr gant and did not arise from any ownership_interest in the property however petitioner did not present any evidence or testimony to suggest that he was compensated for his real_estate services also we cannot accept that he was performing those services for free petitioner does not suggest that amounts he received following the sales in and were in fact compensation and indeed petitioner claims those amounts were loans it is more plausible that petitioner’s performance of services and his guarantee for the road construction arose from his ownership_interest in east lake vista under petitioner’s argument we must assume that any services that petitioner performed were for the benefit of dr gant the purported 100-percent owner of east lake vista but dr gant did not testify that petitioner performed services for his benefit and that he compensated petitioner dr gant’s testimony as a whole indicates that petitioner performed the real_estate services for a 50-percent interest in east lake vista dr gant testified that he and petitioner started out with dr gant putting up all the money30 and petitioner doing all the work however according to an agreement with mr miles ownership of the property was posted as percent on my part since i put up the money dr gant also testified did you pay anything for the additional percent q interest from mr medlin 30dr gant testified that he gave petitioner dollar_figure in for the purchase of east lake vista this amount represents the initial cash portion of the purchase_price for the property dr gant testified i didn’t pay any more we paid it out of operations at the time as i tried to explain to you earlier the a percent was a ownership in property and a percent in participation i tried to explain that to you and i thought you understood it q i must not have sir i apologize he did not put any money up he didn’t put a dime a up to the best of my knowledge i put the money up q a but now he purchased the property correct no in terms of the expertise--he selected the q property excuse me a q a he selected the property he selected the property i paid for the property okay and so he just gifted his interest to you q i mean i understood the deal wa sec_50 initially he didn’t have any interest his interest was in a the developing part of it on the narcoossee property if mr medlin q had a financial statement that showed that he was a percent interest or owned half of the narcoossee property would you say that that was correct sure that was our understanding--i tried to a explain that--when we first started but to protect my interest it was necessary for me to assume the percent as i had put the money in percent of the property q i understand sir and all of the money he has taken out of it the a original investment has never been paid back i know you haven’t asked this question but it’s important for you to know dr gant’s testimony as a whole shows considerable confusion regarding petitioner’s interest in east lake vista however his testimony indicates that he assumed 100-percent legal ownership of east lake vista to protect his initial dollar_figure contribution however petitioner continued to possess an interest in the property because of his contribution of services dr gant did not testify that the supposed agreement with mr miles deprived petitioner of a participation in any profits realized from the property petitioner’s execution of the sales contract for the date sale also indicates that he had more than just a working relationship with dr gant with respect to east lake vista it shows that he had the legal capacity to sell the property this denotes ownership in addition the ledger cards maintained by mr miles’s law firm are essentially a record of the transactions associated with east lake vista those ledger cards show the initial disbursement of approximately dollar_figure to reba smith the annual payments on the mortgage issued to ms smith and the amounts received from the sales in and the ledger cards each list petitioner’s name with respect to transactions which occurred from to the ledger cards contradict a significant portion of dr gant’s testimony and are certainly inconsistent with petitioner’s contention that he owned no interest in east lake vista although dr gant testified that he did not put up any additional cash after his initial dollar_figure the ledger cards show that dollar_figure was received from george gant on date further dr gant testified that he was the only cash person in the deal however the ledger cards show that dollar_figure was received on date from the medlin gant ledger carddollar_figure also the ledger cards show that matching deposits of dollar_figure were received on date from the medlin tai card since petitioner and dr gant each owned a percent interest in the tai property we assume that petitioner contributed at least dollar_figure with respect to east lake vista the ledger cards also show disbursements to petitioner’s general ledger card moreover the pattern of duplicate disbursements shortly after the and sales to ledger cards in which petitioner and dr gant presumably held equal interests certainly supports respondent’s position that petitioner and dr gant each owned a 50-percent interest in east lake vista petitioner on the other hand argues that his and dr gant’s testimony shows that any amounts he received from the and sales were received as loans from dr gant we disagree 31according to petitioner the medlin gant ledger card represents an account in which both medlin and gant have an interest dr gant testified that he did not have any records showing loans to petitioner that he did not receive a note from petitioner and that all records were maintained by mr miles petitioner did not submit any records to substantiate his and dr gant’s testimony that loans were made and none of the records from mr miles’s law firm including the ledger cards show any loans or their amounts at trial petitioner and dr gant testified that proceeds from the sales of east lake vista were deposited into mr miles’s law firm’s trust account and that petitioner would then borrow those proceeds for his own purposes however it is not at all clear from dr gant’s testimony what he considers to be a loan dollar_figure it appears to us that dr gant understood that upon the receipt of any sale proceeds from east lake vista and after debt service on the note to reba smith that he was to be repaid his initial dollar_figure but that petitioner instead borrowed those proceeds and that dr gant has never been paid back his dollar_figure however those facts do not establish a loan and in any event they are not inconsistent with petitioner owning a percent interest in east lake vista there is no evidence in this case that petitioner had an obligation to repay the amount sec_32the hallmarks of a loan are consensual recognition between the borrower and the lender of the existence of the loan ie the obligation to repay and bona_fide intent on the part of the borrower to repay the funds advanced inv research associates ltd v commissioner tcmemo_1999_407 borrowed and there is no evidence that those amounts were treated as a bona_fide obligation or that dr gant attempted to collect the amounts supposedly borrowed at best dr gant’s testimony indicates that petitioner made draws from mr miles’s trust account on the sale proceeds received from east lake vista and that those draws caused dr gant to fail to realize the full extent of what he initially invested however those facts do not establish a loan or otherwise permit petitioner to escape taxation on his share of the gains from east lake vista petitioner also points to respondent’s concession that petitioner owned only a 50-percent interest in the mefford property and he argues that this concession supports the credibility of petitioner’s and dr gant’s testimony with respect to east lake vista we disagree the record contains numerous concessions by both petitioner and respondent and we are not inclined to speculate as to the basis for those concessions in any event respondent notes that he conceded one-half of the deficiency with respect to the mefford property because there was contemporaneous documentary_evidence to support dr gant’s testimony respondent contends and we agree that dr gant’s testimony lacks such support with respect to east lake vista further respondent’s position after concession with respect to the mefford property would now appear consistent with the position he has taken with respect to east lake vista that petitioner and dr gant each owned a 50-percent interest it is also consistent with their respective interests in another piece of property the tai property we hold that petitioner owned a 50-percent interest in east lake vista and we sustain respondent’s determination that petitioner realized percent of the gains from the sales in and grissom parcels o sec_1 findings_of_fact on date petitioner purchased three parcels parcel sec_1 of real_property in osceola county florida which we refer to as the grissom parcels for dollar_figure parcel is fronted by u s highway and it borders another road rivers road on one side parcel sec_2 and do not border u s highway are separated from parcel by rivers road and several smaller tracts of property and border a road referred to as county road the relative sizes of the parcels are similar although the dimensions differ on date petitioner transferred the parcels to ms allen as trustee for no consideration petitioner was the sole beneficiary of the parcels conveyed to ms allen on date petitioner through ms allen sold parcel for dollar_figure for osceola county assessed the values of the grissom parcels as follows parcel number assessed value parcel parcel parcel dollar_figure big_number big_number total assessed value big_number opinion the parties agree that dollar_figure was realized on the sale of parcel in and that petitioner is responsible for any gain from that sale the issue that remains for decision is petitioner’s basis in parcel the adjusted_basis for determining gain from the sale of property whenever acquired shall be the basis determined under sec_1012 and adjusted as provided in sec_1016 sec_1011 under sec_1012 the basis_of_property shall be the cost of such property under sec_1016 the basis_of_property shall be adjusted for expenditures receipts losses or other items properly chargeable to capital_account when a part of a larger property is sold the cost or other basis of the entire property shall be equitably apportioned among the several parts and the gain realized or loss sustained on the part of the entire property sold is the difference between the selling_price and the cost or other basis allocated to that part 71_tc_650 sec_1_61-6 income_tax regs an equitable_apportionment of cost_basis may reflect the relative fair market values of the portions of the larger property at the time of their purchase sec_1_61-6 example income_tax regs our determination of the allocation_of_basis is a question of fact 187_f3d_1352 11th cir affg tcmemo_1997_530 respondent relies upon the assessed values of the grissom parcels in to determine the relative values of those parcels when they were purchased in respondent allocated the purchase_price of dollar_figure in to the parcels as follows parcel number assessed value percentage of total assessed value basis allocated1 parcel dollar_figure parcel big_number big_number parcel big_number big_number totals big_number big_number dollar_figure 1the basis allocated equals the purchase_price multiplied by the percentage of the total assessed value of the parcels after accounting for selling_expenses of dollar_figure respondent determined that petitioner realized a gain of dollar_figure petitioner contends that the methodology used by respondent to allocate cost_basis to the grissom parcels is arbitrary petitioner argues that the cost_basis should have been allocated according to the relative fair market values of the parcels in 33gain dollar_figure sales_price dollar_figure - selling_expenses dollar_figure - basis dollar_figure and that several factors show that parcel was the most valuable of the three parcels when they were purchased generally we do not consider that the amount for which the property was assessed for purposes of local taxation is necessarily a reliable criterion to be used in estimating its fair_market_value 98_tc_554 however in appropriate circumstances tax-assessed values can be useful as a guideline or as corroboration of other evidence of fair_market_value kellahan v commissioner tcmemo_1999_210 and in the case that we are concerned with the relative values of several parts of a larger piece of property local_tax assessments may be relied upon to provide the correct value of a particular parcel of real_estate 40_tc_932 n dollar_figure we are not willing to conclude as a matter of law that because respondent’s determination is based on local_tax assessments it is arbitrary and indeed respondent’s determination appears reasonable and consistent with the relative sizes of the three parcels see 34this is especially true when there is nothing in the record indicating that the tax-assessed value was intended to represent fair_market_value kellahan v commissioner tcmemo_1999_210 estate of dowlin v commissioner tcmemo_1994_183 see also sec_20_2031-1 estate_tax regs 35in 40_tc_932 n we stated although valuations for real_estate_taxes may often be too low to be relied upon as furnishing the correct value of a particular parcel of real_estate as a whole we have no reason to reject the use of such valuations in determining the relative value of land and buildings clayton v commissioner tcmemo_1956_21 affd 245_f2d_138 6th cir when as in this case the commissioner has determined an allocation_of_basis a taxpayer bringing a deficiency proceeding bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determination is erroneous sleiman v commissioner supra pincite see also 555_f2d_1234 5th cir affg tcmemo_1975_135 petitioner argues that parcel is fronted by u s highway the main road through osceola county to walt disney world whereas parcel sec_2 and are on a dirt road and that parcel was zoned commercial whereas parcel sec_2 and were zoned residential he also testified that parcel sec_2 and at the time of their purchase were in a real undesirable neighborhood as you get down here a lot of drug users and stuff there’s sort of a shack here petitioner claims on the sole basis of his testimony that one-half of the original dollar_figure purchase_price dollar_figure should be allocated to the parcel sold in and that he is responsible for dollar_figure of gaindollar_figure petitioner is not a disinterested witness further his opinion regarding the value of the grissom parcels is based on his own subjective viewpoint about the desirability of those individual parcels petitioner presents no objective analysis to support his valuation of parcel to be at least half of the entire purchase petitioner presented no records that were prepared at the time of the purchase or sale that reflected the allocation in his testimony and he completely failed to report the sale on his income_tax return we cannot accept petitioner’s testimony to establish the relative values of the grissom parcels and he has failed to overcome the presumption of correctness that attaches to respondent’s determination we hold that petitioner’s basis in parcel was dollar_figure and that his gain from its sale in was dollar_figure 36petitioner testified and what value do you place as to the basis when q you bought it--of the total purchase_price what value do you attribute to the value of parcel i had figured that it was worth at least half of a the entire purchase which would mean that it was equivalent to the other two parcels put together 37gain realized dollar_figure amount_realized dollar_figure - selling_expenses dollar_figure - basis dollar_figure arrowhead lakes subdivision or-2 angel-royse property os-39 findings_of_fact in roger mclaughlin as trustee purchased lot sec_26 sec_27 and sec_28 in the arrowhead lakes subdivision or-2 which was located in orange county florida in mr mclaughlin conveyed those lots to ms allen as trustee for no consideration in ms allen conveyed those same lots to mr miles as trustee for no consideration petitioner owned lot sec_26 sec_27 and sec_28 in the arrowhead lakes subdivision petitioner was the 100-percent beneficiary of the lots held in trust by mr miles in mr miles as trustee purchased acres of a certain real_property in osceola county florida on date mr miles as trustee issued a mortgage deed purchase money note and first mortgage of dollar_figure with respect to this purchase on date mr miles as trustee issued to mr mclaughlin a mortgage deed purchase money note and second mortgage of dollar_figure which related to the 40-acre purchase on date petitioner entered into a contract to purchase an additional acres for dollar_figure mr miles as trustee issued a mortgage deed of dollar_figure for part of the purchase_price the acres were conveyed to mr miles as trustee on date petitioner and mr mclaughlin were equal beneficiaries in the acres held in trust we refer to the property held in trust as the angel-royse property os-39 petitioner’s financial statement dated date lists as an asset angel-royce development a acre parcel located on north side of boggy creek road west of the turnpike and valued at dollar_figure per acre there are several mortgages covering the various parcels totaling dollar_figure payable over years i own the statement values petitioner’s interest in the property at dollar_figure subject_to liabilities of dollar_figure in petitioner exchanged his ownership_interest in lot sec_26 sec_27 and sec_28 of the arrowhead lakes subdivision for mr mclaughlin’s ownership_interest in the angel-royse property in exchange for the subdivision lots mr mclaughlin forgave the dollar_figure of outstanding principal that petitioner owed to him from the date mortgage deed mr mclaughlin also assumed the liability for real_estate_taxes on lot sec_26 sec_27 and sec_28 which totaled dollar_figure at the time of the exchange petitioner assumed mr mclaughlin’s share of the liabilities associated with the angel-royse property those liabilities totaled dollar_figure and dollar_figure respectively at the time of the exchange petitioner’s basis in lot sec_26 sec_27 and sec_28 was dollar_figure on date mr mclaughlin transferred his interest in the acres of the 38petitioner referred to the angel-royse property as the angel-royce sic development the angel and royce sic property and the pit piece mr mclaughlin also referred to the angel-royse property as the boggy creek road property angel-royse property to michael d johnson as trustee petitioner was the 100-percent beneficiary of the angel-royse property held in trust petitioner did not report any income from the exchange on a form_1040 for the tax years at issue on date a final judgment was entered by the circuit_court of the ninth judicial circuit of osceola county florida in the case of south fla water mgmt dist v walter medlin steven miles tr and robert adkins case no the judgment was entered into pursuant to a stipulation for consent decree which requires petitioner and mr adkins to restore the angel-royse property and to plant cypress trees the consent decree enjoins petitioner and mr adkins from further excavation or dumping activities on the property the record contains no partnership tax returns or schedules k-1 partner’s share of income credits deductions etc and there is no evidence that any such returns or schedules were filed or distributed opinion respondent determined that the value of the acres of the angel-royse property was dollar_figure the value which was assessed by osceola county for the two parcels of acreagedollar_figure respondent determined that mr mclaughlin’s interest had a fair_market_value 39osceola county assessed a value of dollar_figure for the acres acquired in early and assessed a value of dollar_figure for the acres acquired on date of dollar_figure and that petitioner realized a gain of dollar_figure from the exchange in dollar_figure petitioner contends that he and mr mclaughlin were partners in a partnership with respect to the properties that the angel- royse property was distributed to him from the partnership and that this distribution did not result in the recognition of any gain under sec_731dollar_figure respondent argues that sec_731 does not apply because there was no distribution from a partnership to a partner petitioner simply exchanged his 100-percent interest in the arrowhead lakes subdivision lots for mr mclaughlin’s 50-percent interest in the angel-royse property and no partnership existed in order for petitioner’s partnership argument to work that supposed partnership would have had to own both the angel-royse 40value of mr mclaughlin’s interest in the angel-royse property dollar_figure fair_market_value of the angel-royse property dollar_figure x mr mclaughlin’s interest percent 41amount realized dollar_figure value of mr mclaughlin’s interest in the angel-royse property dollar_figure discharge by mr mclaughlin of petitioner’s debt dollar_figure assumption by mr mclaughlin of real_estate_taxes dollar_figure - petitioner’s assumption of mr mclaughlin’s share of the liabilities associated with the angel-royse property dollar_figure - property taxes dollar_figure gain on exchange dollar_figure amount_realized dollar_figure - basis dollar_figure sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution property and the arrowhead lakes subdivision lotsdollar_figure however the form of ownership of the arrowhead lakes subdivision lots was clearly a_trust and not a partnership moreover petitioner stipulated that he was the 100-percent beneficiary of the arrowhead lots held in trust by mr miles and he does not dispute and in fact incorporates respondent’s requested finding of fact that petitioner owned lot sec_26 sec_27 and sec_28 in or-2 a k a arrowhead lakes subdivision which were held in trust by r stephen miles jr trustee petitioner is bound by the form of ownership expressed in the stipulation and demonstrated by the record and he cannot now argue that the arrowhead lots were in fact held by a partnership we agree with respondent’s characterization that petitioner exchanged his 100-percent interest in the arrowhead lakes subdivision lots for mr mclaughlin’s 50-percent interest in the angel-royse property and that there was no distribution of those properties from any partnershipdollar_figure we also agree that petitioner and mr mclaughlin 43mr mclaughlin and petitioner testified that their supposed partnership owned the arrowhead lakes subdivision lots they testified that they were equal partners with respect to both the arrowhead lakes subdivision lots and the angel-royse property petitioner contends that the partnership was terminated with the properties’ being distributed equally he claims that the properties exchanged were of equal value after accounting for the environmental liabilities associated with the angel-royse property 44this finding is supported by a letter from mr miles to mr mclaughlin’s attorney he states continued were not engaged in a partnership with respect to the angel-royse property a partnership is an organization for the production_of_income to which each partner contributes one or both of the ingredients of income capital or services 337_us_733 in determining whether there is a partnership we consider the following factors the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties' control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise 42_tc_1067 in order for there to exist a partnership the parties must conduct some business activity madison gas elec co v continued i trust you will recall that walter and roger discussed with you and i a settlement of the existing dispute over the royse-angell property by an even exchange of walter’s interest in the arrowhead lakes property for roger’s interest in the royse-angell property walter apparently feels that he can salvage the angell-royse property and has directed me to proceed with the proposed settlement commissioner 633_f2d_512 7th cir affg 72_tc_521 88_tc_1405 cusick v commissioner tcmemo_1998_286 and mere coownership of property as tenants in common or otherwise does not result in a partnership see 12_f3d_166 9th cir affg alhouse v commissioner tcmemo_1991_652 cusick v commissioner supra petitioner testified that when he initially invested in the acreage in the angel-royse property it was landlocked and it wasn’t developable property he also testified that mr mclaughlin held an adjoining tract of land that could provide access to the property and that mr mclaughlin’s ownership of this tract prompted their entering into a partnership however neither petitioner nor mr mclaughlin testified as to any development activity or plans for development on the angel-royse property neither testified regarding whether they had any expectation of a profit from their activities and as to what kind of business activity their partnership was to engage in ie subdivision development real_estate sales etc there is substantial evidence of record that the property was not the subject of any business activity and indeed the record indicates that petitioner and mr mclaughlin were allowing the property to wastedollar_figure there is no evidence of any partnership returns’ having 45petitioner testified that mr mclaughlin let a guy come continued been filed or any schedules’ k-1 having been issued to petitioner or mr mclaughlin petitioner has submitted no evidence of any partnership records any partnership_agreement and he has not provided any discussion regarding the operations of this supposed partnership the record shows that petitioner’s and mr mclaughlin’s relationship with respect to the angel-royse property never rose above mere coownership petitioner has not established that he and mr mclaughlin formed a partnership with respect to the angel-royse property and we sustain respondent’s determination that petitioner realized gain on the exchange of properties prather ranch property or-01 findings_of_fact in petitioner and wayne schoolfield sought to acquire certain property owned by the bank of palm beach and trust co located in orange county florida which we refer to as the prather ranch property petitioner secured a contract with the bank for the purchase of the property and he then located other continued in and cut all the trees on the property and start digging out the dirt and that these operations resulted in considerable environmental problems the record also contains a letter from mr miles in which he complains to petitioner and mr mclaughlin that they had not paid their installments on the mortgages associated with the property and that the mortgagees were threatening foreclosure purchasers to facilitate its acquisitiondollar_figure on date the bank sold the prather ranch property to investors realty of osceola inc agri-land corp william l gibson as trustee mr prewitt as trustee william r wright ie petitioner as trustee and marlborough investors inc at the time of its purchase the prather ranch property consisted of acres and was generally flat pasture with a creek running through the property the property was zoned agricultural in mr gibson sold a portion of the property that he held in trust to third parties on date mr gibson transferred the remaining property which we refer to as parcel to mr miles as trustee for no consideration petitioner was the beneficiary of a 100-percent interest in parcel in date mr schoolfield max hagen and petitioner entered into an agreement to trade and to purchase certain parcels of the prather ranch propertydollar_figure pursuant to thi sec_46mr schoolfield was interested in the front piece of the property and petitioner was interested in the back piece 47petitioner was the beneficiary of the property interest held in trust by mr gibson 48petitioner and agri-land corp were originally the beneficiaries of 50-percent interests respectively in the property held in trust by mr wright parcel agri-land’s interest in this parcel subsequently terminated 49according to petitioner he ended up with a piece of the prather ranch property in its southeast corner mr schoolfield owned a piece in front of petitioner’s which had good access and mr hagen owned a 400-acre piece south of mr schoolfield’s continued agreement on date agri-land conveyed its portion parcel of the prather ranch property to its shareholder mr schoolfield as trustee on date mr schoolfield sold parcel to mr hagen as trustee and mr hagen in turn sold it to mr miles as trustee for dollar_figure petitioner was the sole beneficiary of parcel on date mr wright as trustee conveyed parcel to mr miles as trustee on date mr miles as trustee entered into a contract with maury l carter to sell parcel sec_1 and for dollar_figure mr carter never saw an advertisement concerning the sale of this property and mr carter initiated the sale discussions with mr miles pursuant to this contract mr continued petitioner testified that mr schoolfield was interested in purchasing mr hagen’s piece and according to petitioner and as part of an accommodation for him to buy the hagen piece i was going to buy his piece that was next to my portion of this big_number acres so that would leave me with wayne’s piece and my piece but to accomplish that--i didn’t have the cash to give wayne for it--so we went both jointly went and sat down and worked out a deal with mr hagen and the end result of the deal was that mr hagen would out of his acres would trade acres i believe it was with wayne so he and wayne did a trade of acres that meant that hagen owned the acres next to my piece and at the same time then wayne purchased the remaining portion of the acres from mr hagen that was down in osceola county the acres that mr hagen now owns up in orange county next to my piece i purchased from him i added to my holding by purchasing the property from mr hagen that he’d acquired from wayne miles as trustee sold parcel for dollar_figure on date on date mr miles as trustee sold parcel sec_2 and for dollar_figure petitioner realized a gain of dollar_figure from the sale of parcel in and a gain of dollar_figure from the sale of parcel sec_2 and in petitioner did not report those gains on his form sec_1040 for and at the time of the sales of petitioner’s interests in the prather ranch property the property was raw land with no improvements or site development opinion the only issue with respect to the prather ranch property is whether petitioner realized capital_gains on the sales of the parcels in and or ordinary_income respondent determined that petitioner realized ordinary_income in order for taxpayers to obtain preferential long-term_capital_gains tax_rates the gain must arise from the sale_or_exchange of a capital_asset sec_1222 the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 50at the time of the sale petitioner was the beneficiary of a 689-percent interest in parcel sec_2 and which interest was held in trust by mr miles in determining whether the gains that petitioner realized from the sales of the three parcels of the prather ranch property were capital_gains we must ask three questions was petitioner engaged in a trade_or_business and if so what business was petitioner holding the property primarily for sale in that business were the sales contemplated by petitioner ordinary in the course of that business 740_f2d_886 11th cir 615_f2d_171 5th cir dollar_figure the question whether property is held primarily_for_sale_to_customers in the ordinary course of one’s business is purely factual 63_tc_149 and 51the following factors are considered in answering those questions the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales the use of a business office for the sale of the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales 740_f2d_886 11th cir 417_f2d_905 5th cir the frequency and substantiality of sales is the most important factor of those listed 615_f2d_171 5th cir 526_f2d_409 5th cir hancock v commissioner tcmemo_1999_336 petitioner bears the burden of showing that the property was held as a capital_asset 97_tc_308 affd without published opinion 21_f3d_427 6th cir see also pritchett v commissioner supra pincite petitioner has the burden of proving that when he dealt with the parcels of land here involved he was wearing the hat of an investor rather than that of a dealer respondent argues that petitioner was in the business of buying and selling real_estate at the time of the sales that petitioner agrees that he is not entitled to capital_gain treatment for any of the numerous properties which he sold in that business during the years at issue and that he has failed to meet his burden of demonstrating that he held the parcels as an investor rather than a dealer petitioner on the other hand contends that he acquired the parcels with the intention of holding them as long-term investments that he did not develop the parcels did not advertise them for sale did not attempt to change the zoning of the property and that it was mr carter not petitioner who initiated the discussions regarding the sales of the parcels petitioner stipulated that since the mid 1970s through the present the petitioner has been in the business of buying and selling real_estate and real_estate development nevertheless petitioner contends that his ordinary course of business is the purchase platting subdividing rezoning and improvement of property and since petitioner merely purchased and sold the parcels of the prather ranch property he cannot be said to have sold the property in the ordinary_course_of_his_trade_or_business after examining the record the stipulation provides the proper characterization of petitioner’s business activity petitioner was involved in real_estate sales without development as well as real_estate sales that involved varying degrees of development indeed there are several examples of record wherein petitioner did not engage in development prior to sale and did not make an immediate sale following purchase and those properties were sold as part of his real_estate business we cannot find that the purchase and the sale of the prather ranch property were outside petitioner’s ordinary course of business however we must decide whether the prather ranch property was held primarily for sale in that business the u s supreme court has defined primarily as used in sec_1221 to mean principally or of first importance 383_us_569 it is of course well established that even though petitioner is a dealer in land he still has the right to acquire land and hold it for investment purposes pritchett v commissioner supra pincite see also 54_tc_1278 the taxpayer’s primary holding purpose must be determined by reference to his purpose at some point before he decided to make the sale in dispute suburban realty co v united_states supra pincite cf guardian indus corp subs supra pincite at trial petitioner testified that he viewed the prather ranch property as a long-term situation from a retirement standpoint keeping in mind that it is petitioner’s burden to show his entitlement to capital_gains treatment we are not convinced that petitioner acquired the prather ranch property as a long-term investmentdollar_figure his purchase of this property was similar in many respects to his acquisition of other properties in his real_estate business petitioner did not offer any evidence showing that this property when acquired was exceptional the record reflects that like petitioner’s acquisitions of other properties in the ordinary course of hi sec_52petitioner also testified when you say--was that something--did you intend q to deal with that property as you deal with most of your other properties you’re meaning develop it and immediately sell it a and stuff like that q a right no we cannot accept petitioner’s testimony in and of itself that he did not intend to resell the property on its acquisition further for reasons previously stated we must reject petitioner’s suggestion that his business was confined to the development and immediate sale of properties the record suggests several properties were acquired held for a considerable length of time and then sold without development real_estate business he intended to resell the acquired property as soon as the circumstances permitteddollar_figure we find on the record and in the absence of proof to the contrary that petitioner acquired the property as part of his real_estate business however we must decide whether petitioner’s motivation in holding the property for some time after its acquisition changed to an investment purpose at trial petitioner testified that he became interested in putting cows on the prather ranch property that his ultimate plan was to move cattle to that property for grazing and that he had a cattle guard54 installed petitioner’s testimony was subjective and self-serving and we cannot accept as true his testimony that he got in the cow business because of this piece of property further petitioner never moved any cattle to the prather ranch property and indeed he testified that he had 53we also note that the series of trades and purchases orchestrated by petitioner and mr schoolfield are highly indicative of a business acquisition through that series of maneuvers petitioner was able to acquire a parcel of property with good access and we suspect a property with a higher probability of resale under favorable circumstances 54a cattle guard is a device consisting of a shallow ditch across which ties or rails are laid far enough apart to prevent livestock from crossing that is often used instead of a gate at a fence opening webster’s third new international dictionary petitioner testified that the cattle guard he installed was a huge concrete thing which cost dollar_figure and weighed about big_number pounds 55petitioner testified that as he was preparing to move cattle to the prather ranch property mr carter came along and continued moved the cattle to another piece of property which according to his testimony was only miles from his housedollar_figure other than the cattle guard petitioner presented no evidence of any preparation of the property for cattle grazing or that the property was even suitable for grazing we cannot agree that petitioner’s testimony alone establishes a change in his holding purpose to investment we hold that petitioner has not established his entitlement to capital_gains treatment continued made me an offer i couldn’t refuse 56petitioner testified in relevant part well what i had done was i had in the course of doing this i had investigated with him -- i'd known mike partin for years -- getting into the cow business with just the piece i had and then i get tied up with acquiring this other hagen piece meanwhile i had already started buying cows from mike and we had a piece of property nearby that i moved the cows to and put them on well they you know same thing you start buying too many cows and they start having babies and you're trying to keep them all as best you can and so i ended up kind of with too many but just about the time i was getting ready to -- i felt like i had enough cows -- to move up to this piece of property which was probably ten miles from my house where the other piece was probably two miles from my house that to get enough cows to put up there on this piece of property mr maury carter came along and made me an offer i couldn't refuse and by then i was probably up to my eyeballs in something else and was over my head in the cow business -- had more cows that i could handle citrus county property findings_of_fact on date petitioner through ms allen as trustee purchased real_property in citrus county florida which we refer to as the citrus county property for dollar_figure on date petitioner through ms allen as trustee transferred the citrus county property to mr miles as trustee petitioner was the sole beneficiary of this property on date combank the predecessors in interest of freedom savings loan association of tampa inc freedom lent dollar_figure to cramer hoffman haber p a on date petitioner guaranteed the dollar_figure promissory note and pledged the citrus county property sometimes referred to as property as collateral in freedom filed a mortgage foreclosure action in the circuit_court of citrus county florida case no ca the foreclosure case to foreclose its mortgage interest in the property on date the parties in the foreclosure case including petitioner as guarantor filed a joint motion and stipulation for rendition of final judgment wherein they asked the court to render a final judgment of foreclosure regarding the property pursuant to certain conditions those conditions included freedom’s forbearance of its right to foreclose in consideration for petitioner’s unconditional promise to perform the terms of his guaranty and to make payments on the amounts due freedom petitioner also agreed that if those payments were not made as scheduled then freedom could proceed with the foreclosure on date freedom filed a motion for final judgment of foreclosure against the property averring that the required_payments had not been made in accordance with the parties’ date stipulationdollar_figure on date pursuant to the stipulation the court entered a final judgment of foreclosure pursuant to the judgment the property was sold and title was conveyed to the purchaser freedom on date in freedom filed a separate action in the circuit_court for orange county florida case no the judgment case for judgment against petitioner and two other guarantors of the loan to cramer hoffman haber p a on date freedom filed a motion for final judgment against petitioner seeking money judgment for the unpaid balance of the note that he guaranteed in a pleading that petitioner filed on date petitioner represented that the only issue in the judgment case that remained was the value of the property that had been sold pursuant to the prior foreclosure action in citrus county on date the circuit_court for orange county rendered final judgment finding that petitioner 57the court’s final judgment recited that the outstanding debt to freedom consisted of dollar_figure principal together with interest of dollar_figure and attorney’s fees of dollar_figure should be given credit for the fair_market_value of the citrus county property and found that the fair_market_value was dollar_figure the circuit court’s final judgment then determined that petitioner owed a remaining dollar_figure on his guaranty obligation on date petitioner asked for rehearing claiming that at the time of the foreclosure sale in the citrus county property had a fair_market_value far in excess of dollar_figure petitioner alleged that the citrus county appraiser’s records indicated a fair_market_value of dollar_figure and that petitioner’s testimony was that the property value was at an absolute minimum at least dollar_figure based on petitioner’s averments the circuit_court for orange county granted a rehearing as to the fair_market_value of the citrus county property there is no evidence that a rehearing ever occurred the parties eventually reached a settlement and on date freedom filed a satisfaction of judgment stating that the dollar_figure had been fully satisfied thus petitioner’s remaining personal liability on his guaranty was resolved approximately years after the foreclosure sale had become final petitioner’s basis in the property at the time of the foreclosure sale was dollar_figure opinion respondent has raised as a new_matter in his amendment to answer an allegation that petitioner realized a gain of dollar_figure from the foreclosure sale in dollar_figure respondent agrees that he bears the burden_of_proof on this issue under rule a the transfer of property in a foreclosure sale represents a sale_or_exchange for tax purposes 311_us_504 163_f3d_313 5th cir affg tcmemo_1997_298 68_f3d_128 5th cir affg tcmemo_1994_189 737_f2d_479 5th cir affg tcmemo_1982_675 99_tc_197 affd without published opinion 29_f3d_630 9th cir under sec_1001 the amount of gain realized from a sale_or_exchange is the excess of the amount_realized over the taxpayer’s adjusted_basis in the property in the case of recourse_debt the amount_realized from the transfer of property in a foreclosure sale is the fair_market_value of the property on the date of the sale 111_tc_243 marcaccio v commissioner tcmemo_1995_174 the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale_or_other_disposition briarpark ltd v commissioner supra pincite sec_1 a income_tax regs any unpaid portion of the recourse 58respondent originally determined that petitioner realized cancellation_of_indebtedness_income respondent now concedes this determination debt in excess of the fair_market_value of the property is not used to calculate the amount_realized from a sale under sec_1001 see briarpark ltd v commissioner supra pincite n marcaccio v commissioner supra respondent contends that petitioner realized at least dollar_figure in the foreclosure sale of the citrus county property he relies upon petitioner’s position in the deficiency judgment proceedings that the fair_market_value of that property was at least dollar_figure at the time of the foreclosure sale we cannot agree that respondent has established that the fair_market_value of the citrus county property was at least dollar_figure on the date of the foreclosure sale the orange county circuit_court found that the citrus county property had a fair_market_value of dollar_figure at the time of the foreclosure sale the court gave petitioner credit for dollar_figure and then entered a deficiency judgment of dollar_figure against petitioner which represented petitioner’s remaining personal liability as guarantor although final judgment was stayed for the introduction of additional evidence as to fair_market_value no such evidence appears to have been submitted and in any event the parties settled the matter and freedom filed a satisfaction of judgment stating that the dollar_figure deficiency judgment had been satisfied we find that the fair_market_value on the date of the foreclosure sale was dollar_figure the amount determined by the circuit_court we must also reject petitioner’s argument that he is not required to recognize gain from the foreclosure sale because he was not the borrower of the original loan proceeds and received no benefit therefrom petitioner argues the law is clear that to realize gain based upon market_value of property transferred the transfer must be in consideration of the discharge or reduction of indebtedness this gain is not realized when the indebtedness is based upon a guaranty and the taxpayer received none of the loan proceeds petitioner cites 50_tc_803 payne v commissioner tcmemo_1998_227 revd on other grounds 224_f2d_415 5th cir and whitmer v commissioner tcmemo_1996_83 in support of his position we find those cases distinguishable in that they dealt with discharge_of_indebtedness income of a guarantor not gain realized from the sale of the guarantor’s property at a foreclosure sale in frazier v commissioner supra pincite we achieved parity between the tax results to a party owning property sold in a foreclosure sale and the tax results to the willing seller who sells the property in an arm’s-length transaction to a willing buyer neither being under compulsion to buy or sell and both having reasonable knowledge of relevant facts applying that 59a foreclosure like a voluntary sale is a disposition within the scope of the gain_or_loss provisions of sec_1001 see 311_us_504 163_f3d_313 5th cir affg continued approach in this case if petitioner sold the citrus county property to a willing buyer for its fair_market_value of dollar_figure and then transferred the sale proceeds in partial satisfaction of his personal liability as guarantor he would have realized dollar_figure dollar_figure amount_realized minus dollar_figure basis on the facts presented we hold that petitioner realized dollar_figure on the foreclosure sale to freedom c miscellaneous items of schedule c income findings_of_fact on date petitioner deposited dollar_figure into his bank account with freedom savings loan association the record contains a check of dollar_figure from orange valley real_estate exchange inc to the order of metro realty association the spreadsheets that petitioner used to complete his tax returns list this amount under sales comm petitioner reported this amount as a part of his gross_profit from his real_estate business on schedule c of his return petitioner received net commission income of dollar_figure from national land commissions in on date petitioner deposited checks from crazy commandos of dollar_figure for rent from june to and dollar_figure for rent from july to petitioner also deposited dollar_figure of rent from crazy commandos into his freedom account on september continued tcmemo_1997_298 revrul_90_16 c b pincite petitioner received rents of dollar_figure from crazy commandos in petitioner received dollar_figure in from the sale of wax myrtle trees opinion gross_income means all income from whatever source derived including compensation_for services commissions gross_income derived from business gains derived from dealings in property rents etc sec_61 petitioner does not contest respondent’s determinations in the notice_of_deficiency his requested findings_of_fact or his arguments on brief with respect to the amounts that petitioner received petitioner has abandoned any arguments he may have made with respect to those amounts we hold that petitioner is taxable for the various amounts described above as determined by respondent d schedule e income findings_of_fact petitioner owned stock in frank’s corner inc an s_corporation frank’s corner filed a schedule_k-1 form_1120s shareholder’s share of income credits deductions etc relating to petitioner for the schedule_k-1 reported ordinary_income of dollar_figure and a sec_179 deduction of dollar_figure petitioner did not report any income from frank’s corner on his return respondent determined that petitioner realized income of dollar_figure dollar_figure - dollar_figure in which should have been reported on schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc on his return petitioner reported a loss of dollar_figure from frank’s corner which matches the loss reported on the schedule_k-1 for that year opinion a shareholder in an s_corporation must take into account in determining his tax the shareholder’s pro_rata share of the s corporation’s nonseparately_computed_income_or_loss sec_1366 nonseparately_computed_income_or_loss means gross_income minus the deductions allowed to the corporation sec_1366 in other words the taxpayer is responsible for his distributive_share of income realized by an s_corporation in which he is a shareholder see ishler v commissioner tcmemo_2002_79 petitioner presents no challenge to respondent’s determination and he has therefore abandoned any arguments he might have presented we hold that petitioner realized schedule e income as determined by respondent and that petitioner should have reported that amount on his return e unidentified deposits bank_deposits are prima facie evidence of income 96_tc_858 affd 959_f2d_16 2d cir where the petitioner has failed to maintain adequate_records as to the amount and source of his income and the commissioner has determined that the deposits are income the petitioner has the burden of showing that the determination is incorrect 64_tc_651 affd 566_f2d_2 6th cir and he must prove by a preponderance_of_the_evidence that the deposits came from a nontaxable source rule a kudo v commissioner tcmemo_1998_404 affd 11_fedappx_864 all money deposited into a taxpayer’s bank account is presumed to represent taxable_income 335_f2d_671 5th cir except where he bears the burden_of_proof eg fraud the commissioner need not prove a likely source of the unreported income 102_tc_632 tokarski v commissioner t c pincite also he is not required to prove that all deposits made by the taxpayer are income estate of mason v commissioner supra pincite 46_tc_821 deposit on date of dollar_figure findings_of_fact on date a dollar_figure check from washington international bank trust ltd washington international was deposited into petitioner’s freedom bank account account no respondent did not determine that this deposit represented unreported income on date a check no for dollar_figure was drawn on petitioner’s freedom account this check was payable to the order of freedom financial center and was endorsed by ms allen the account balance was reduced from dollar_figure to dollar_figure as a result of this check on date petitioner purchased a cashier’s check for dollar_figure from freedom petitioner was listed as both the remitter and the payee on date petitioner deposited the proceeds of this check into his tucker state bank account respondent determined that the dollar_figure deposit was taxable as income to petitioner for opinion petitioner contends that the date deposit of dollar_figure was traceable to the dollar_figure check from washington international and that respondent did not determine that the proceeds of this check represented unreported income petitioner argues that after the dollar_figure check was deposited to his freedom account ms allen made a withdrawal of dollar_figure in the form of check no and used the proceeds to purchase the dollar_figure cashier’s check payable to mr medlin and deposited in his tucker bank account petitioner did not question ms allen at trial regarding her endorsement on check no and whether she used that check to purchase the dollar_figure cashier’s check from freedom petitioner could not establish at trial and has not established on brief the appropriate link between the dollar_figure deposit the purchase of the dollar_figure cashier’s check the dollar_figure check signed by ms allen and the dollar_figure check from washington international petitioner has not explained why the cashier’s check and the tucker account deposit are for dollar_figure while the check signed by ms allen is for dollar_figure and where the dollar_figure excess ended up his explanation at trial was for the most part confusing petitioner claims that since check no caused a decrease of dollar_figure in his freedom account and that since check no is payable to the order of freedom financial center the proceeds of that check must have been used to purchase the dollar_figure cashier’s check from freedom petitioner assumes too much he assumes that he and ms allen did not have other accounts with freedom that he and ms allen did not engage in other transactions with freedom and most importantly that freedom savings and loan association is the same entity as freedom financial center dollar_figure petitioner assumes but fails to establish those matters in any event petitioner’s claim fails again to account for the dollar_figure difference between the amount of the cashier’s check and the amount of check no 60at trial petitioner cross-examined revenue_agent sherri blackton but he failed to establish through that witness that freedom savings loan association was the same entity as freedom financial center indeed ms blackton testified that they might be separate entities even if we were to assume that the deposit of dollar_figure is traceable to the dollar_figure received from washington international petitioner has not established that this is a nontaxable source_of_income petitioner relies on the fact that respondent failed to determine in the notice_of_deficiency that this amount represented unreported income however this alone does not establish an income source to be nontaxable respondent may have had a wide range of valid reasons for not targeting this particular item for an increased deficiency including lack of information and records those reasons do not indicate that the source is a nontaxable one especially given the particular circumstances of this case where moneys are being moved around through a variety of entities individuals transactions and trust accounts petitioner claims that the dollar_figure check from washington international was a loan because the evidence as to washington international was that it loaned money secured_by real_estate tr-412 at trial john kelly testified with respect to petitioner’s washington international account ie the cayman island account that it was basically a loan account he would pledge property as collateral and they would advance him funds against his property and subsequently he would repay the loan either from other funds or through sales of the property mr kelly also testified that mr medlin would transfer title to pieces of property--or a security_interest in pieces of property --not title--to the cayman bank the cayman bank would then advance him funds using the property as a security mr medlin would then repay the loan in time at best john kelly’s testimony provides a possible explanation for what the dollar_figure check represented petitioner has offered no additional evidence or testimony to establish his claim that the check was a loan importantly he does not argue nor has he shown that title to or a security_interest in property was ever transferred to washington international for what he purports to be dollar_figure in loan proceeds mr kelly’s testimony that washington international and mr medlin were generally involved in loan transactions does not establish that this amount was a loan indeed his testimony was inconsistent with petitioner’s testimony at trial that he used the washington international trust account as a vehicle for deferring income from real_estate sales petitioner has not established a link between the unreported deposit and a nontaxable source_of_income we sustain respondent’s determination that the dollar_figure deposit is taxable as income to petitioner deposit on date of dollar_figure findings_of_fact on date dollar_figure was deposited into mr miles’s trust account ledger card no for that trust account is entitled walter medlin and re dollar_figurepartin dollar_figure line sec_3 through of that ledger card contain the following notations date name memo received disbursed michael bast medlin partin dollar_figure -- natl land inv inc medlin partin dollar_figure -- transferred to partin sybil card -- -- dollar_figure transferred to partin sybil card -- -- dollar_figure respondent determined that the deposit of dollar_figure was taxable as income to petitioner for opinion petitioner contends that he did not receive the benefit of the deposit of dollar_figure on date that the amount deposited related to a transaction between michael bast and sybil partin that did not involve petitioner that the entry on the ledger card was a mistake and that this mistake was corrected days later with a transfer to the correct ledger card at trial petitioner testified that he did not receive any of the proceeds of the dollar_figure deposit and that he had no interest in the sale of property from ms partin to mr bast petitioner testified that the entry on the medlin partin ledger card must have been a mistake and because of my relationship with mike and having a real_estate license and being interested in real_estate as well as his cattle business i kind of 61this ledger card relates to ledger card no which has its title line partially cut off the title line does show partin p o box kissimmee fl and lists the adverse_party as partin property got first shot at buying a couple pieces of property and one of them was a breckenridge piece that is subject_to this i forget what the other piece was but because of my relationship with mike a couple people had come to me one of them was mr schoolfield i believe he bought the parcel that doc partin had gotten i wasn’t interested in it and so mike bast had come to me and asked me if i was trying to buy sybil’s piece and or if i could help him buy it and basically i you know told him i wasn’t interested in it i couldn’t--i had all i could afford at the time and so i took him to mike partin --they really knew each other--but i basically took him to mike partin and said mike and mike why don’t you all get together on sybil’s behalf because mike mr mike partin who was here and his wife had been handling his aunt’s who is sybil handling all her affairs and helping handle her cattle because she was a widow and i think she was the only sister in the group i believe so she didn’t have any help anyway i kind of put the deal together for them put the two of them together and recommended that mike take aunt sybil over to steve miles and have him do the closing and so forth and i think because of my pr position in the middle dealmaker or whatever it got put on one of my cards by alana i think then it appears that a couple days later mr miles--and again i’m guessing by looking at this--had said wait a minute this is not medlin’s deal start a card that says sybil partin and transfer everything to sybil partin’s card i’m surmising this i haven’t discussed this with mr miles i’ve heard his testimony and alana’s testimony as to kind of how these things happen mr miles referenced various checks accompanying ledger card no and concluded that the references to partin on that card must refer to edward l partin known as geech partin and constance partin mr miles testified that the property referred to in ledger card no was known or later developed as anorada subdivision mr miles then testified about the entries at issue well if you look at again you see this q michael bast payment of dollar_figure a yes and then the same amount dollar_figure was q transferred to according to the notation there partin sybil card do you see that a that’s correct and partin sybil card is a card that you q apparently maintained for a partin ms sybil partin a yes was she also a client of yours that you performed q trustee activities for i don’t know that we ever held anything in trust a for sybil partin we just represented her in connection with the transaction with mr bast i believe okay so would it be fair to say that from q looking at this while mr bast sent a check and it originally got placed onto this card that relates to mr medlin that the same amount of funds was then two days later transferred over to the benefit of sybil partin yes and it looks like it was just a mistake in a putting it on this card to start with because to my knowledge mr bast did not have anything to do with the property that mr medlin acquired from geech and connie partin mr bast bought property from sybil partin and there’s a lot of partins in osceola county and when this check came in it probably just said partin on it and alana put it on here i don’t know did you all ask her about it when she was here q no i didn’t oh okay she could probably tell you better a than i could but that kind of a mistake would have been q corrected through the transfer that we see on there a q that’s correct and that’s your memory of it now i don’t have any memory of it just looking at a that and knowing the cast of characters i think that’s what happened mike partin who was personally involved with the sybil partin michael bast transaction also testified that petitioner had no ownership_interest in the property sold to mr bast that sybil partin was the owner of the property and that mr bast was the purchaser although petitioner did not question ms goodman regarding the deposit entry and the purported correction ms goodman was questioned generally about the ledger system she maintained she testified that the ledger system did not involve actual physical transfers but was simply a bookkeeping trace ms goodman testified that when a transfer was made to another ledger card i would write moved on the card that it came from and i would write either received or transferred from the card that it came from on the basis of the testimony offered at trial we are satisfied that petitioner did not have an ownership or other interest in the property sold by sybil partin to michael bast and that the payment from michael bast was mistakenly entered on the medlin geech partin ledger card ledger card no although petitioner’s testimony was as a general matter self-serving and less than credible at trial his testimony regarding his involvement in the sybil partin michael bast property transaction was detailed and supported by the testimony of mr miles and mike partin given that petitioner lacked any discernible interest in that transaction petitioner’s contention that the entry on ledger card no was a mistake is supported by the record the ledger card shows a deposit of dollar_figure followed days later by a transfer in that same amount to the sybil partin ledger card mr miles confirmed that these entries were consistent with the procedures he and his bookkeeper followed with respect to a mistaken entry ms goodman’s general testimony establishes that the initial deposit of dollar_figure was indeed transferred to the sybil partin card given the notation transferred to partin sybil card we hold that the dollar_figure deposit is not income to petitioner deposit on date of dollar_figure findings_of_fact on date petitioner deposited dollar_figure into his tucker bank account no dollar_figure a memorandum dated october 62the record contains a tucker state bank signature card which contains account information for account no that record contains the signatures of petitioner and ms allen continued from revenue_agent sherri blackton to special_agent linda ford states with respect to the source of this deposit at p m today mr larry blackwater of community first bank of winter garden returned my call i explained that i had a question regarding a deposit made to mr medlin’s account number on date in the amount of dollar_figure the deposited item we received in response to the summons previously issued to the bank indicated the money was transferred from another account i explained that i needed to identify the originating account owner at p m mr blackwelder called to report that the originating account belonged to mr medlin and that he thought we were provided with copies of the statements etc to that account he stated his research indicated that a dollar_figure check from orlando land and investment less a dollar_figure cashier’s check was deposited to account number the dollar_figure was then immediately transferred to account number a transfer of funds statement by tucker state bank states on the date indicated above we made the following transfer of funds between your accounts according to your instructions received by phone we have charged your account for this transfer from to the statement is to walter l medlin and shows an amount of dollar_figure orlando land investment co issued a check dated date for dollar_figure which is payable to the order of petitioner and which contains the notation for loan a deposit ticket for continued shows the type of account as a_trust with a separate agreement and states an initial deposit of dollar_figure having been made on mr medlin’s tucker bank account no dated date shows the deposit of a check for dollar_figure from orl land investment less cashiers check in the amount of dollar_figure this resulted in a net deposit of dollar_figure to account no on date petitioner executed a promissory note for the benefit of don henry and sylvia cohn which provided dollar_figure ninty days after date the undersigned for value received jointly and severally promise to pay to the order of don henry and illegible entry sylvia cohn at orlando fla ninty thousand dollar_figure twenty thousand dollar_figure dollars with interest from date at the rate of ---- per annum until fully paid interest payable ---- this note shall bear interest from maturity at the rate of ---- per annum until fully paid the promissory note is signed by petitioner don henry was the president of orlando land investment co respondent determined that the deposit of dollar_figure was taxable as income to petitioner for opinion petitioner contends that the deposit of dollar_figure on date represents a portion of the loan proceeds received from don henry of the orlando land investment co respondent agrees that the source for the deposit was a check for dollar_figure from orlando land investment accordingly the date deposit is not unidentified as respondent originally determined nevertheless respondent argues that this check was not a loan from don henry and sylvia cohn he argues that the promissory note that petitioner relies upon shows don henry and sylvia cohn as the obligees not orlando land investment co and that the check from that entity was not a check from those obligees since respondent has conceded the source of the formerly unidentified deposit we are concerned only with whether that was a nontaxable source we note that respondent did not determine an increased deficiency based on the dollar_figure check although his failure to do so is not conclusive see supra at trial petitioner testified that the deposit was attributable to proceeds lent to him by don henry respondent concedes that don henry was the president of orlando land investment co and we have found that as fact although this fact alone does not establish a connection between the check of dollar_figure and the promissory note of dollar_figure we believe the evidence as a whole shows a sufficient connection beyond mere coincidence we hold that the deposit of dollar_figure is not taxable as income to petitioner deposit on date of dollar_figure findings_of_fact on date dollar_figure was deposited into mr miles’s law firm’s trust account for petitioner ledger card no for that trust account is entitled walter medlin prather ranch property and see also maury carter line of the ledger card contains the following information date name memo received walter medlin medlin prather dollar_figure line of this same ledger card contains the following entry date name memo disbursed moved to medlin partin -- dollar_figure moved to medlin malfa dollar_figure dollar_figure moved to medlin general dollar_figure ledger card no entitled walter medlin and re dollar_figure partin contains the following entries on lines and which were related to the transfer to the ledger card noted in line below line date name memo received disbursed edward l and constance a partin medlin partin -- dollar_figure mike partin medlin partin -- dollar_figure w g boyd medlin partin -- dollar_figure rec from medlin prather -- dollar_figure -- the record contains a dean witter reynolds inc dean witter check no dated date for dollar_figure which is payable to the order of the stephen miles trust account the stub to that check is signed as recd by richard margolis a deposit statement for the miles cumbie p a_trust account dated date lists check for dollar_figure this deposit statement was filled out by alana goodman ms goodman was mr miles’s bookkeeper and she made the entries into the ledger cards ms goodman matched the number listed on the deposit statement to the bank tracing number on the dean witter check respondent determined that the deposit of dollar_figure was taxable as income to petitioner for opinion petitioner argues that the deposit on date of dollar_figure was traceable to a loan from richard margolis that the loan proceeds were needed to make a mortgage payment on the partin property and that the loan was secured_by being structured as a sale and option to buy back from margolis rather than a mortgage to margolis respondent agrees that dollar_figure was transferred from the medlin prather ranch ledger card to the medlin partin ledger card and that checks were written for the medlin partin property on that same date however respondent disagrees that the deposit for dollar_figure and the subsequent transfers establish that a loan was made we agree with respondent we find that petitioner has established that the source of the dollar_figure deposit was the dean witter check of dollar_figure that check was dated date the day before the unidentified deposit to the medlin prather ranch property card ms goodman testified that she always used the bank tracing number for checks when making deposits as such she was able to match the bank tracing number on the dean witter check to the bank tracing number of a check listed on a deposit statement for the miles cumbie p a_trust account the deposit statement is dated date the check is in the amount of dollar_figure and the deposit slip was filled out by ms goodman petitioner has shown that the issuance of the dollar_figure dean witter check on date the deposit of dollar_figure to mr miles’s law firm’s trust account on date and the deposit entry of dollar_figure on the medlin prather ranch property ledger card were more than mere coincidences and that the source of the deposit entry was the dean witter check nevertheless petitioner has not shown that the dean witter check was a loan ie that the check was a nontaxable source_of_income see polidori v commissioner tcmemo_1996_514 at trial petitioner testified that he needed to make a mortgage payment on what petitioner refers to as the partin property that he called richard margolis up and told him he needed some money and that mr margolis lent him the dollar_figure at issue petitioner testified that mr margolis’s representative recommended rather than do a mortgage have me deed them the property or deed or convey them the beneficial_interest in the property if i only held the beneficial_interest and then give me an option to buy it back at this continually accelerating price which was reflective of the interest rate and that’s what happened here petitioner claims that this recommendation was followed and that the property he put up as collateral was the partin property petitioner also testified that he used some of the proceeds from the margolis loan to make his mortgage payment and he also described the various ledger entries okay and did you use some of the proceeds of the q dollar_figure loan after you had conveyed the property to mr margolis to make a payment on that very property on the mortgage already existing on that very property yes sir and is that reflected in ledger card of a q r yes sir but you sort of have to go back to a and you can see where a portion on the next line from the entry of the dollar_figure--you can see on line it says moved to medlin partin dollar_figure and then you go to the--as mrs goodman explained that was her way of getting the money out of in this case off the prather ranch card onto the partin card so i guess kind of an attempt to all this gets very confusing and we probably should have somebody should have done better--i didn’t keep these cards they may have been in worse shape but just trying to keep track of this stuff but in this case she moved it the dollar_figure probably should have been put on the partin card to begin with and it had nothing to do with the prather ranch but she put it there and we’ve seen it before and we’ll probably see it again where she put stuff on the wrong card but it’s not the end of the world it’s correctable she makes an entry and says i’m moving this over to the partin card it was moved to the partin card on line same date and it says received from medlin prather big_number q and did you then use that to make a payment out a q yes sir does that show there yes sir those are reflected in the columns a above and so then the source of this dollar_figure unknown q deposit on ledger card on 93-r is the loan from mr margolis a yes sir unlike petitioner’s testimony with respect to the deposit of dollar_figure on date petitioner’s testimony with respect to this deposit cannot be substantiated with the testimony of other witnesses or with evidence of record petitioner did not call richard margolis to testify and he did not submit any evidence or documentation to show that the dollar_figure dean witter check was a loan from mr margolisdollar_figure accordingly we find petitioner’s testimony to be self-serving and of no assistance to him petitioner expends considerable effort to establish that on date dollar_figure was transferred from the medlin prather ranch property ledger card no to the medlin partin ledger card no and that on that same date dollar_figure was disbursed to edward l and constance partin mike partin and 63petitioner cites the testimony of revenue_agent sherri blackton that petitioner would at times borrow funds which were secured_by giving a deed to the property with an option to buy the property back however this does not establish that petitioner engaged in this type of transaction with richard margolis on this particular occasion w g boyd from the medlin partin ledger card however this has little relevance in determining whether the dollar_figure dean witter check was a nontaxable source_of_income ie a loan moreover the considerable difference between the amount of the dean witter check dollar_figure and the total amount of the disbursements dollar_figure contradicts petitioner’s testimony that the purpose of the loan was to make a mortgage paymentdollar_figure also we are not inclined to accept petitioner’s testimony that the entries on the medlin prather ranch property ledger card were mistaken entries by ms goodman that were subsequently corrected unlike the deposit in which we held was attributable to a mistaken entry the entry on the ledger card at issue here was not simply corrected with a transfer in an equivalent amount to another card instead there were three offsetting entries a transfer to the medlin partin ledger card on date of dollar_figure a transfer to the medlin malfa card on date of dollar_figure and a transfer to the medlin general ledger card on date of dollar_figure we cannot conclude that the deposit entry on the medlin prather ranch property was necessarily a mistake and that the dollar_figure should have been transferred to the medlin partin 64and indeed it could indicate that the transaction was in fact a sale of the property proceeds from a sale of property would not be a nontaxable source_of_income ledger card we sustain respondent’s determination that the dollar_figure deposit represents taxable_income to petitioner other deposits findings_of_fact on date petitioner deposited dollar_figure into his freedom account on date a deposit of dollar_figure was made to mr miles’s law firm’s trust account on date dollar_figure was deposited into mr miles’s law firm’s trust account for petitioner respondent determined that those deposits were taxable as income to petitioner opinion petitioner does not discuss on brief the deposit of dollar_figure on date we find that he received that item as income in respondent’s reply brief he concedes that the deposit of dollar_figure on date to mr miles’s law firm’s trust account was not income to petitioner petitioner does not discuss on brief the deposit of dollar_figure on date we find that he received that item as income f deductions claimed by petitioner schedule c real_estate business deductions findings_of_fact petitioner claimed deductions on the schedules c for his real_estate business on his returns for through those deductions were claimed on the basis of the spreadsheets that petitioner prepared for the deposits and disbursements from his personal bank accounts petitioner’s spreadsheets classified the various disbursements as expenditures_for automobiles dues and subscriptions office telephone utilities interest maintenance and repair travel and entertainment licenses and taxes commissions paid insurance and miscellaneous those disbursements were then claimed on the schedules c as deductions from the gross_income he reported for his real_estate business respondent reconstructed petitioner’s expenses from buying and selling real_estate for through see appendix a in reconstructing petitioner’s expenses respondent disallowed many of the deductions petitioner claimed for a failure to substantiate or a failure to show an ordinary and necessary business_expense for purposes of sec_162 respondent allowed deductions for petitioner’s real_estate business in much larger amounts than petitioner originally claimed on his returnsdollar_figure opinion petitioner did not present any evidence that respondent erred in reconstructing his schedules c real_estate expenses petitioner does not present any arguments on brief relating to his schedules c real_estate expenses or respondent’ sec_65of course it is likely that many of these expenses were related to properties that petitioner sold but failed to report we point out that the largest items of additional expense deductions are interest and taxes which appear to be linked to properties which petitioner sold as part of his real_estate business reconstruction of those expenses petitioner’s only argument relates to certain deductions he claims for alleged expenses from his orange grove cattle and ferrari automobile collection activities we hold that petitioner has conceded any arguments relating to respondent’s reconstruction of the allowable expenses for his real_estate business personal_residence interest findings_of_fact on date petitioner purchased his personal_residence in osceola county kissimmee florida from walter e and maxine j melitshkadollar_figure petitioner borrowed certain amounts from the melitshkas for the purchase of this residence the amount of the loan the interest rate the repayment terms for the loan and the actual amount of interest petitioner paid during tax years and were not established on the record opinion respondent determined that petitioner was entitled to deductions for mortgage interest_paid on his personal_residence of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioner does not challenge those determinations on brief and accordingly he has conceded the 66the residence was originally titled in the name of mr miles as trustee however on date mr miles conveyed title to the residence to petitioner matter we sustain respondent’s determination of the allowable mortgage interest_expenses orange grove cattle and ferrari activities findings_of_fact petitioner had an orange grove of approximately trees near his personal_residence which covered approximately to acres when petitioner moved to his personal_residence in or about the orange grove was old with at least a portion of it having been planted in the 1920s petitioner was not in the growing business and he allowed the orange grove to deteriorate after a bad freeze in petitioner let the orange grove go for a year without spraying it without putting any herbicide or fertilizer on the trees petitioner replaced a considerable number of old trees and dead trees with new trees the orange grove had an irrigation system which needed repairs and the orange grove required fertilizer and herbicide treatment petitioner paid dollar_figure on date and dollar_figure on date to irrigation engineers for certain irrigation work done on petitioner’s orange grove petitioner did not maintain any books_or_records for the orange grove except for his checkbook petitioner has never made a profit from selling oranges petitioner also owned cattle during the tax years at issue petitioner was advised by michael partin a rancher that the cattle business could be profitabledollar_figure petitioner purchased a herd of purebred brahman cattle from mr partin in or about or most of the cattle were midage to older-age cattle and a few were year-old heifers petitioner joined the american brahman beef association and registered a brand in petitioner returned the cattle back to mr partin the market for cattle at this time was not good when mr partin took the cattle back in the cattle were in good condition mr partin sold the cattle off over time petitioner owned approximately ferrari automobiles in to he did not sell any of the ferraris in through the ferraris were damaged by vandals and petitioner went to a dealer to get the damages repaired petitioner also had alternators replaced carburetors cleaned out and timing belts changed etc petitioner was a member of the ferrari club of america petitioner did not maintain separate bank accounts for the orange grove the cattle or the ferraris petitioner did not report any business activities relating to the orange grove the cattle or the ferraris on any income_tax returns for the relevant tax years to the extent petitioner did report any 67mr partin testified that the brahman business was really good we had good foreign sales good domestic sales and i just told him that i thought it would be a good business for him to get into he had some land he could put some cattle on he also testified that we were selling our yearling bulls for dollar_figure apiece and our heifers for about the same price expenses with respect to those activities he reported them on the schedules c for his real_estate business opinion petitioner claims that he is entitled to deductions for through which relate to expenses_incurred with respect to his orange grove his cattle and his collection of ferrari automobilesdollar_figure respondent argues that petitioner was not engaged in a trade_or_business with respect to those activities and that petitioner has failed to substantiate the expenses he claims it is well established that ‘an income_tax deduction is a matter of legislative grace and that the burden of clearly showing the right to the claimed deduction is on the taxpayer ’ 503_us_79 quoting 319_us_590 it is also the taxpayer’s burden to show that the particular expense is currently deductible and is not a capital 68petitioner claims that he reported the expenses relating to his orange grove cattle and ferrari activities on his returns for through the civil report that respondent prepared indicates that petitioner claimed expenses for those activities however we are unable to determine from the spreadsheets and petitioner’s returns to what extent he claimed expenses for those activities since the expenses are intermingled with expenses for other activities further we are unable to determine whether any expenses if identifiable were in fact incurred in the activities that petitioner claims also it appears from petitioner’s supplement to petition that he is claiming expenses in greater amounts than the expenses claimed on his returns expenditure which is amortized or depreciated over time see id pincite sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business conversely sec_262 disallows any deduction except as otherwise expressly provided in the code for personal living or family_expenses and sec_263 disallows a current deduction for any capital_expenditure ie an amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate see id to qualify for a deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 we are primarily concerned here with the second requirement ie whether petitioner incurred the expenses while carrying_on_a_trade_or_business t o be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify 480_us_23 the taxpayer’s expectation of profit need not be reasonable however a good_faith expectation of profit is required 809_f2d_355 7th cir affg tcmemo_1985_523 72_tc_411 affd without published opinion 647_f2d_170 9th cir all the facts and circumstances must be considered and more weight is given to objective facts than to the taxpayer’s statement of his intent 72_tc_659 in determining whether petitioner possessed the requisite profit_motive under sec_162 we look to the factors set forth in sec_183 62_f3d_356 11th cir affg in part and revg in part tcmemo_1993_519 the regulations promulgated under sec_183 sec_1_183-2 income_tax regs set forth a nonexclusive list of factors which include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation see nichols v commissioner tcmemo_1990_546 none of these factors alone is necessarily controlling nor is any mathematical preponderance of factors determinative osteen v commissioner supra pincite petitioner bears the burden of proving the requisite profit_motive 72_tc_28 during the tax years at issue petitioner did not realize a profit on the orange grove and he did not receive any income attributable to that activitydollar_figure at trial petitioner did not know how many crates of oranges he produced from the orange grove during the years at issue and he could only testify that it seems like ‘87 i sold a few oranges petitioner did not know how much fruit he had picked petitioner also testified did you do it hoping you would make money q eventually oh yes and i eventually will i’ve been hit a a couple of hard times by the freeze and particularly the time that we have in question the irrigation system was a mess and i had to bring in mrs ray’s husband and they came in and straightened it out there was a problem with the pump i had to replace the pump just to get it up and going but unfortunately what happens though is i kind of get it up and going and either a freeze came along like in ‘85 and just about killing everything that set me back for a couple years 69a history of unexplained losses over an extended period is persuasive evidence of the absence of a profit motivation especially where the taxpayer has substantial independent sources of income 72_tc_28 on the basis of petitioner’s testimony we cannot agree that petitioner incurred his expenses while carrying_on_a_trade_or_business at best petitioner in had an aspiration that one day the orange grove would be capable of producing fruit and that the fruit could be sold as part of an ongoing trade or businessdollar_figure indeed from petitioner’s testimony it is clear that his aspirations have not changed at the time of the trial in this case some years later the fact that an activity has recreational aspects is an important factor in determining whether petitioner has the requisite profit motivation see nichols v commissioner supra sec_1_183-2 income_tax regs although cattle unlike horses and an orange grove are not activities which one might think of as providing the type of personal pleasure or gratification that might supplant a profit motivation see allen v commissioner supra pincite at trial petitioner testified the grove really went downhill i bought it and i’m not in the growing business--i was out there chasing cows--and gradually i figured out similar to the cow situation you can’t afford to be in the cow business unless you own the land and i owned a large piece of land that i was already buying and talked to mike partin and he said if you can’t make enough out of the cows to pay for the land--but cows can be a good investment and i enjoy the animals 70similarly petitioner testified with respect to his claimed cattle business that basically i never got up to the point that i was really producing stock and so forth that i would be selling into it and know myself same way with the orange grove i was setting there with the orange grove paying for my house anyway and so it was suggested to me why are you letting the grove go to hell and so then i started fixing it up which--probably very little fruit came off in the beginning because like i say i wasn’t paying any attention to it i just thought well gee nobody makes money off groves but if you already own the grove and you can buy a tractor and buy a sprayer and stuff like this--i always bought used equipment and you can see in all the repair things i had to fix up old tractors and discs and sprayers and stuff-- emphasis added mr partin also testified that prior to petitioner’s purchase of the cattle he loved the cattle he’d come--he’d be at my place off and on and you know he just loved the cattle and we thought you know with his love of the cattle that’s what it takes to be in the cattle business and certainly it is beyond doubt that the ferrari automobile has an inherent pleasure quality and petitioner has not presented any evidence to suggest otherwise elements of personal pleasure do not alone negate a profit motivation see burger v commissioner supra pincite mccarthy v commissioner tcmemo_2000_135 however on the record before us we find considerable evidence that the activities were engaged in for hobby and as a personal diversion petitioner did not maintain any books_or_records for any of these purported businesses and his only method of bookkeeping with respect to the orange grove and cattle business was his checkbook the lack of a bookkeeping system such that the taxpayer could not monitor expenses or losses and could not make informed business decisions is persuasive evidence that the business activity was not engaged in for profit burger v commissioner f 2d pincite further with respect to the cattle and the orange grove the record and petitioner’s testimony show that he had a very primitive expertise in those activities for example even though petitioner noted the importance of the age of cattle as an economic factor in their economic production he could not testify from personal knowledge regarding the age of the cattle he acquired from mr partin this indicates to us a lack of a bona_fide profit motivation petitioner did not provide evidence of the amount of time that he devoted to the particular activities during the tax years at issue or any evidence that he was required to withdraw from his real_estate business to devote more time to any of those activities see mccarthy v commissioner supra sec_1 b income_tax regs on the record before us we find that petitioner was not engaged in a trade_or_business with respect to the orange grove cattle and ferrari activities taxpayers must substantiate any expenses which they claim as deductions see 65_tc_87 affd 540_f2d_821 5th cir tarakci v commissioner t c memo 2000-dollar_figure further to be an sec_274 provides for more stringent substantiation continued ordinary_expense under sec_162 the expense must arise from a transaction that is of common or frequent occurrence in the type of business involved 308_us_488 tarakci v commissioner supra there is no dispute in this case that petitioner was engaged in orange grove cattle and ferrari activities there is also no dispute we think that those activities are such that expenses arise in their normal coursedollar_figure as petitioner states with respect to his cattle he’s got to eat however to substantiate his expenses for those activities petitioner has simply provided a bundle of receipts and a listing of expenses most of those receipts and the listing do not show for what purpose the expenses were made those items do not foreclose that the expenses_incurred were personal expenses unrelated to the activities that petitioner claims deductions for or that the continued requirements with respect to any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity and for any expenses relating to passenger automobiles or any other_property used as a means of transportation see sec_274 sec_280f we note that several of the expenses that petitioner claims as a deduction he categorizes as automobiles and meals entertainment also he claims expenses relating to his collection of ferraris 72at trial petitioner testified with respect to his cattle activity that he incurred expenses for 50-pound mineral blocks hay and health supplies such as injections insect sprays and stuff petitioner’s testimony regarding those expenses was general and not specific expenses are such that they are required to be capitalized petitioner has not provided further substantiation of those items and he has not provided evidence which would permit us to conclude that those particular expenses were of frequent and common occurrence in the petitioner’s purported business activity with that being said petitioner has not met his burden of substantiation or proved his entitlement to current deductions under sec_162 we hold that the claimed expenses are not allowable as ordinary and necessary business deductions g self-employment_tax findings_of_fact petitioner reported self-employment_tax of dollar_figure dollar_figure dollar_figure and dollar_figure on his form sec_1040 for and respectively those amounts were computed on the basis of petitioner’s net profits which he reported from his real_estate business net profits of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively opinion sec_1401 imposes a percentage tax on self-employment_income of every individual see baker v commissioner tcmemo_2001_283 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business sec_1402 respondent determined self-employment taxes on the basis of petitioner’s income from his real_estate business the applicable_percentage for each of the tax years at issue was applied to the maximum amount of self-employment earnings subject_to self-employment_tax dollar_figure in dollar_figure in dollar_figure in and dollar_figure in see sec_1402 respondent determined petitioner’s self-employment_tax liability to be dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner was engaged in the trade_or_business of buying and selling real_estate during the years at issue he does not contest on brief that his earnings from that business are subject_to self-employment taxes therefore we sustain respondent’ sec_73self-employment tax dollar_figure maximum amount subject_to self-employment_tax dollar_figure x applicable_percentage 74self-employment tax dollar_figure maximum amount subject_to self-employment_tax dollar_figure x applicable_percentage 75self-employment tax dollar_figure maximum amount subject_to self-employment_tax dollar_figure x applicable_percentage 76self-employment tax dollar_figure maximum amount subject_to self-employment_tax dollar_figure x applicable_percentage determination regarding the application of the self-employment_tax to petitioner’s net_earnings and the amounts he determined ii additions to tax for fraud respondent determined additions to tax under sec_6653 for petitioner’s and tax years sec_6653 in effect for the tax years at issue provided for additions to tax for underpayments of tax which are attributable to fraud sec_6653 and in effect for petitioner’s tax_year provided sec_6653 fraud -- in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment additional_amount for portion attributable to fraud --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section a with respect to the portion of the underpayment described in paragraph which is attributable to fraud and b for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax sec_6653 and in effect for and provided sec_6653 fraud -- in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer established is not attributable to fraud sec_6653 and in effect for provided sec_6653 fraud -- in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer established is not attributable to fraud respondent has the burden_of_proof sec_7454 rule b and he must show by clear_and_convincing evidence petitioner has underpaid his taxes for each year and at least some part of the underpayment is due to fraud dileo v commissioner t c pincite 81_tc_640 with respect to the tax_year the 50-percent addition_to_tax for fraud under sec_6653 is imposed on the total underpayment where any portion of the underpayment is attributable to fraud see h conf rept at ii-780 1986_4_cb_1 with respect to the sec_6653 addition_to_tax for it is respondent’s burden to establish by clear_and_convincing evidence the specific_portion of the underpayment attributable to fraud hughes v commissioner tcmemo_1994_139 with respect to the and tax years once respondent has shown by clear_and_convincing evidence an underpayment_of_tax and that at least some portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subject_to the sec_6653 addition_to_tax sec_6653 kalo v commissioner tcmemo_1996_482 affd without published opinion 149_f3d_1183 6th cir the normal presumption of correctness then attaches to the commissioner’s determination dileo v commissioner supra pincite and the taxpayer bears the burden of showing how much of the underpayment is not due to fraud ishler v commissioner t c memo 2002-dollar_figure a underpayment_of_tax required to be shown on a return78 under sec_6653 in effect for each of the tax years at issue an underpayment is defined as follows sec_6653 definition of underpayment -for purposes of this section the term underpayment means-- income estate gift and certain excise_taxes --in the case of a tax to which sec_6211 relating to income estate gift and certain excise_taxes is applicable a deficiency as defined in that section except that for this purpose the tax shown on a return referred to in sec_6211 shall be taken into account only if such return was filed on or before the last day prescribed for the filing of such return determined with regard to any extension of time for such filing the commissioner cannot rely upon the taxpayer’s failure to meet the burden_of_proof on the issue of the existence of a deficiency to sustain his burden of proving an underpayment by clear_and_convincing evidence parks v commissioner t c pincite 53_tc_96 dollar_figure however the 77see also hughes v commissioner tcmemo_1994_139 describing sec_6653 as a burden-shifting provision sec_6653 was added to the code by the tax_reform_act_of_1986 publaw_99_514 100_stat_2742 and is effective for return due dates after date 78our discussions in subs a and b do not address fraudulent underpayments under sec_6653 for the tax_year that addition is discussed separately in subs c infra 79see appendix d for the items of income that respondent continued commissioner need only show that there is some underpayment for each of the tax years at issue langworthy v commissioner tcmemo_1998_218 since petitioner’s returns for and were not filed timely respondent computed the fraud_penalty on the basis of petitioner’s total_tax liability for each year without reduction for amounts shown on petitioner’s untimely returns see sec_6653 parenthetical on the record before us we hold that respondent has met his burden of proving by clear_and_convincing evidence an underpayment for each of the tax years and underpayment for for petitioner has specifically conceded the following amounts as income see appendix c income item amount dollar_figure schedule c miscellaneous income gains from property sales big_number schedule c interest_income big_number big_number commission income big_number big_number unidentified deposits total in addition petitioner did not address on brief the following items of income continued relies upon as clear_and_convincing evidence of an underpayment income item amount gain from sale of lot in susan’s lakefront estate installment gain from sale of lots dollar_figure in florida fruit belt subdivision big_number installment gain from silver lake sale big_number gain from sale of wax myrtle trees interest_income from silver lake mortgage big_number commission income big_number rental income big_number total big_number those items are conceded by petitioner’s own statement on brief that any issues not raised in petitioner’s brief are also conceded by petitioner dollar_figure respondent has produced affirmative evidence for each of the items conceded and he has proven those items of income by clear_and_convincing evidence respondent’s determination that petitioner realized dollar_figure in from the sale of an installment_obligation to his father is supported by clear_and_convincing evidence in the record an assignment of mortgage relates that the mortgage along with the note or obligation and the moneys due and to become due thereon were being transferred in consideration of the sum of dollar_figure received from charles medlin the form of the transaction was a sale of an installment note which is evidenced by petitioner’s instructions to the mortgagor to make direct payments to his father 80see brodsky v commissioner tcmemo_2001_240 taxpayer’s failure to contest certain amounts of undisputed income determined by respondent establishes underpayment by clear_and_convincing evidence respondent also relies on his determination that petitioner realized percent of the gain realized on the sale of lot in the high plains property in the record is clear that at one point in time petitioner and mr schoolfield were owners of the high plains property however it is not clear from the record whether this interest extended to lot and if so whether petitioner and mr schoolfield split up before or after the sale in in our general discussion relating to the deficiency determination we have relied on petitioner’s failure to overcome the presumption of correctness which attaches to respondent’s determination see supra we decided that petitioner did not establish that mr schoolfield owned percent of that lot at the time of its sale and we decided that petitioner was responsible for percent of the gain realized however with respect to the fraud addition_to_tax we find that respondent has not proven by clear_and_convincing evidence that petitioner was responsible for percent of the gain from this sale petitioner agrees on brief that he is responsible for half of the gain from this sale there is clear_and_convincing evidence that the fair_market_value of the citrus county property at the time of the foreclosure sale in was at least dollar_figure and that petitioner realized dollar_figure on the foreclosure sale in 81gain realized dollar_figure amount_realized dollar_figure - continued respondent determined that the deposit of a dollar_figure cashier’s check into petitioner’s tucker bank account on date was income to petitioner bank_deposits are prima facie evidence of income united_states v price f 2d pincite dileo v commissioner t c pincite where respondent bears the burden_of_proof he must show a likely taxable source for the deposits 448_f2d_972 5th cir affg in part revg in part and remanding tcmemo_1969_181 alternatively where the taxpayer alleges a nontaxable source the commissioner may satisfy his burden by disproving the nontaxable source so alleged 355_us_595 parks v commissioner t c pincite respondent claims that the tucker bank account is an account to which petitioner deposited generally taxable_income from his business also respondent relies upon petitioner’s business of buying and selling real_estate and real_estate development as the likely source of the dollar_figure deposit the record shows that there were a number of deposits into petitioner’s tucker bank account from his real_estate business and that those deposits represented taxable_income indeed the spreadsheets provided to mr kelly which list deposits to and expenditures from the tucker bank account show items such as commissions and interest received in petitioner’s real_estate continued basis dollar_figure business respondent has shown by clear_and_convincing evidence the likely source of the dollar_figure ie petitioner’s real_estate business petitioner was regularly engaged in the real_estate business during and he received a substantial amount of unreported income during that period from that businessdollar_figure petitioner did not maintain adequate_records for his real_estate transactions or development activities and there is substantial evidence of an intent to conceal income received in that business given those circumstances we find that the real_estate business provides a likely source for the dollar_figure cashier’s check petitioner argues on the other hand that the dollar_figure cashier’s check is traceable to a dollar_figure check from washington international and that check represents a loan petitioner contends that respondent has not proven this source to be a taxable source and that indeed he was aware of this dollar_figure check during the examination but he did not classify it as income first we note that respondent having shown a likely taxable source for the dollar_figure deposit does not bear the burden of negating nontaxable sources alleged by petitioner holland v 82petitioner’s financial statement dated date also reveals certain items of income receivable in petitioner’s real_estate business that could provide a likely source of the deposit for example the financial statement shows notes and mortgages receivable of dollar_figure annual income from rentals of dollar_figure and projected annual income from monarch realty of dollar_figure united_states 348_us_121 second we find that respondent has nevertheless negated the washington international check as a nontaxable source of the deposit petitioner in this case relies upon mr kelly’s testimony that washington international generally loaned money secured_by real_estate and that petitioner’s account was basically a loan account however this position is inconsistent with petitioner’s testimony at trial that the washington international trust account was used as a vehicle for deferring income from real_estate sales we cannot agree on the basis of the record before us that the washington international trust account was a loan account or that the dollar_figure check represents a loan there is evidence that this check did not represent a nontaxable source and we do not draw any adverse conclusion from respondent’s failure to classify it as taxable_income in his examination we hold that respondent has shown by clear_and_convincing evidence that the dollar_figure deposit represents income to petitioner respondent has proven by clear_and_convincing evidence the following items of income for item amount dollar_figure income conceded or stipulated big_number disputed income conceded on brief gain from sale of installment_obligation big_number one-half gain from sale of high plains property big_number gain from foreclosure of citrus county prop big_number unidentified deposit--date big_number big_number total respondent allowed the following deductions for type of deduction amount schedule c expenses dollar_figure big_number itemized_deductions big_number exemptions total big_number respondent has proven by clear_and_convincing evidence that petitioner received taxable_income of dollar_figure in respondent has also proven that petitioner is liable for self- employment_taxes of dollar_figure for respondent has proven an underpayment for by clear_and_convincing evidence underpayment for for petitioner has specifically conceded the following amounts as income see appendix c income item amount schedule c interest_income schedule c miscellaneous income gains from property sales dollar_figure big_number big_number schedule c commission income big_number schedule c unidentified deposit big_number total big_number in addition petitioner did not address on brief the following items of income income item amount gain from sale of tract a in susan’s lakefront estate dollar_figure installment gain from silver lake sale big_number interest from silver lake big_number deposit on date deposit on date total big_number 83total income proven of dollar_figure less allowable deductions of dollar_figure equals dollar_figure in taxable_income petitioner has conceded those items respondent has produced affirmative evidence for each of the items conceded and he has proven those items of income by clear_and_convincing evidence respondent relies upon the gain from the sale of one of the grissom parcels in as evidence of an underpayment petitioner agrees that he is responsible for dollar_figure of gain from that sale respondent has proven that amount by clear_and_convincing evidence respondent also relies on the gain from the exchange of petitioner’s ownership_interest in lot sec_26 sec_27 and sec_28 of the arrowhead lakes subdivision for mr mclaughlin’s ownership_interest in the angel-royse property in our discussion relating to whether a deficiency existed with respect to this item the record reflected that petitioner was the 100-percent owner of the lots in the arrowhead lakes subdivision and that he exchanged those lots for mr mclaughlin’s 50-percent interest in the angel- royse property there is clear_and_convincing evidence that petitioner and mr mclaughlin were not involved in a partnership with respect to both the arrowhead lakes subdivision and the angel-royse property we hold that respondent has proven by clear_and_convincing evidence that petitioner realized dollar_figure of gain from the exchange of the properties in respondent also relies upon the gain of dollar_figure from the sales of and acres of east lake vista in there is clear_and_convincing evidence that petitioner owned at least a 50-percent interest in the east lake vista properties at the time of their sales in including petitioner’s financial statements a guaranty that petitioner entered into with the buyer at the time of the sale of the acres and the ledger cards that mr miles’s law firm maintained with respect to east lake vista we hold that respondent has proven by clear_and_convincing evidence that petitioner realized half of the gain from the sales of and acres from east lake vista in respondent has proven by clear_and_convincing evidence the following items of income for item amount dollar_figure income conceded or stipulated disputed income conceded on brief big_number gain from sale of grissom parcels big_number gain from exchange of arrowhead lakes subdivision lots big_number gain from sales in east lake vista big_number total big_number respondent allowed the following deductions for type of deduction amount schedule c expenses dollar_figure big_number big_number nonitemized contributions exemptions total respondent has proven by clear_and_convincing evidence that petitioner received taxable_income of dollar_figure in 84total income proven of dollar_figure less allowable deductions of dollar_figure equals dollar_figure in taxable_income respondent has also proven that petitioner is liable for self- employment_taxes of dollar_figure for respondent has proven an underpayment for by clear_and_convincing evidence underpayment for for petitioner has specifically conceded the following amounts as income see appendix c income item amount dollar_figure schedule c miscellaneous income gains from property sales big_number schedule c interest_income big_number total big_number in addition petitioner did not address on brief the following items of income income item amount gain from sale of silver lake dollar_figure interest_income big_number total big_number petitioner has conceded those items respondent has produced affirmative evidence for each of the items conceded and he has proven those items of income by clear_and_convincing evidence thus respondent has proven by clear_and_convincing evidence that petitioner received income of dollar_figure dollar_figure dollar_figure in respondent allowed the following deductions for type of deduction amount schedule c expenses dollar_figure big_number itemized_deductions big_number exemptions total big_number respondent has proven by clear_and_convincing evidence that petitioner received taxable_income of dollar_figure in respondent has proven by clear_and_convincing evidence that petitioner is liable for self-employment_tax of dollar_figure petitioner reported taxable_income of dollar_figure a tax of dollar_figure on that amount and self-employment_tax of dollar_figure respondent has proven an underpayment for by clear_and_convincing evidence underpayment for for petitioner has specifically conceded the following amounts as income see appendix c income item amount schedule c miscellaneous income gains from property sales unidentified deposits dollar_figure big_number big_number big_number total in addition petitioner did not dispute on brief the following items of income income item amount gain from sale of lots in susan’s lakefront estate dollar_figure gain from sale of mefford property big_number rents received from island living inc big_number total big_number petitioner has conceded those items respondent has produced affirmative evidence for each of the items conceded and he has proven those items of income by clear_and_convincing evidence 85total income proven of dollar_figure less allowable deductions of dollar_figure equals dollar_figure in taxable_income respondent relies on the sale of acres in east lake vista as evidence of an underpayment for considering our discussion above with respect to the sales of acres from east lake vista in we hold that respondent has proven by clear_and_convincing evidence that petitioner owned a 50-percent interest in east lake vista at the time of the sale in and that he realized gain of dollar_figure in from the sale of his percent interest respondent also relies on the dollar_figure that was deposited into mr miles’s law firm’s trust account for petitioner on date petitioner established that the dollar_figure was traceable to a dollar_figure check from dean witter and that the check stub was signed recd by richard margolis respondent has demonstrated by clear_and_convincing evidence that petitioner was involved in the business of buying and selling real_estate he received substantial amounts of income from numerous property transactions in this business those property transactions were carried out using trustees including mr miles proceeds from those transactions were deposited into mr miles’s law firm’s trust account and those proceeds represented income taxable to petitioner but which he failed to report by petitioner’s own account the dollar_figure check from dean witter and allegedly from mr margolis was attributable to a transaction which was in form a sale of petitioner’s property we hold that respondent has established that petitioner’s business of buying and selling real_estate was a likely taxable source of this deposit petitioner alleges that the source of the deposit of dollar_figure was a loan from mr margolis petitioner did not call mr margolis as a witness and he did not provide any documentary_evidence to support his claim that this amount was a loan petitioner’s claim that this item represents a loan is based solely on his testimony which was uncorroborated inconsistent and not credible given these circumstances petitioner’s use of mr miles’s law firm’s trust account to transact his real_estate deals the substantial evidence of concealment of petitioner’s real_estate sales and gains therefrom and the form of the transaction that petitioner relies upon as a source of nontaxable income we are convinced that the dollar_figure was not a loan respondent has proven by clear_and_convincing evidence the following items of income for item amount dollar_figure income conceded or stipulated disputed income conceded on brief big_number sale of acres from east lake vista big_number deposit of dollar_figure on date big_number total big_number respondent allowed the following deductions for type of deduction amount schedule c expenses dollar_figure big_number itemized_deductions big_number big_number total exemptions respondent has proven by clear_and_convincing evidence that petitioner received taxable_income of dollar_figure in respondent has also proven that petitioner is liable for self- employment_taxes of dollar_figure for respondent has proven an underpayment for by clear_and_convincing evidence conclusion respondent has proven underpayments by clear_and_convincing evidence for and b fraudulent intent clear_and_convincing evidence of fraud respondent must show that a portion of the underpayment is attributable to fraud fraud is established where the commissioner shows that the taxpayer intended to evade taxes that he knew or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 781_f2d_1566 11th cir affg tcmemo_1985_63 see also 394_f2d_366 5th cir affg tcmemo_1966_81 80_tc_1111 clark v commissioner tcmemo_2001_205 suspicion of fraudulent conduct is not sufficient 98_tc_511 the issue of fraudulent intent is a question of fact shown by surveying the 86total income proven of dollar_figure less allowable deductions of dollar_figure equals dollar_figure in taxable_income taxpayer’s entire course of conduct and drawing reasonable inferences therefrom korecky v commissioner supra pincite fraud is rarely provable by direct evidence but may be provable by circumstantial evidence 82_tc_413 affd without published opinion 772_f2d_910 9th cir such evidence includes but is not limited to the following badges_of_fraud understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents and dealing in cash see 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 kalo v commissioner tcmemo_1996_482 no single factor is necessarily dispositive but a combination of several factors is persuasive circumstantial evidence of fraud petzoldt v commissioner t c pincite we find substantial evidence of fraud in this case the record shows a consistent pattern of understating income by petitioner for the years in issue petitioner received substantial amounts of income from his real_estate business which he did not report as income petitioner reported income only to the extent that deposits were made into his personal checking accounts and which he did not classify as loans however the income that petitioner reported was substantially offset by deductions that petitioner claimed for each disbursement that he made from his personal bank accountsdollar_figure the items of income that respondent determined and which he proved by clear_and_convincing evidence greatly exceed the amounts which petitioner reported as gross_income on his returns for through we find that the understatements for the years at issue were substantial and are evidence of fraud petitioner has previously understated his income in considerable amounts and with respect to items of income substantially_similar to those items involved hereindollar_figure on date we entered a stipulated decision for deficiencies of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner also understated his income for the and tax years and he eventually agreed to deficiencies of dollar_figure for those years we find the 87petitioner reported gross_income from his real_estate business of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for he claimed deductions for expenses of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for 88evidence of tax_evasion for tax years which occur before and after the filing of the return for the particular tax_year at issue is relevant on the issue of willfulness for that return 698_f2d_445 11th cir stipulated decision constitutes substantial evidence of fraud for the years at issue in the instant case since the decision involved similar items as those involved herein ie the use of nominee accounts to hold real_estate sale proceeds and it was entered before petitioner’s filing of each of his returns for the through tax years further in the course of the previous years’ examinations petitioner was apprised that the use of trustees to hold real_estate sale proceeds did not insulate him from tax_liability and he agreed that those transactions were taxable petitioner’s consistent understatement of large amounts of such income over a period of years is evidence of willful intent to evade tax otsuki v commissioner t c pincite petitioner filed forms for each of the years at issue in which he requested an extension of time for filing his returns in the form_2688 for the tax_year he states as his need for an extension client derived substantially_all his income from a bulk land transaction which was extremely complex additional time is needed to analyze the transaction petitioner did not report income on his form_1040 for from any bulk land transaction and he accepts on brief that he did not provide any information to mr kelly regarding any bulk land sale transaction we find his statement on the form_2688 which essentially admits having received income from a land sale as substantial evidence that petitioner knew he was taxable for such a transaction before the filing of his return in his forms for the and tax years petitioner requested an extension because taxpayer has not received all needed k-1's for tax returns that represent a substantial portion of his income without these items a complete and accurate return cannot be prepared however petitioner never provided any schedules k-1 to mr kelly moreover in the examination of his and form sec_1040 filed on date and date respectively petitioner informed the revenue_agent that he was not involved in any corporations partnerships or trusts ie entities from which schedules k-1 might be issued we have found as fact that petitioner was involved in several business entities and petitioner accepts that he owned properties held in trust by mr miles and other trustees under his control we also note that petitioner informed the revenue_agent examining his and returns that his cayman islands trust account was closed in however petitioner subsequently received five checks totaling dollar_figure from the cayman islands trust in we find that this record of inconsistent statements and claims by petitioner is yet another indication of frauddollar_figure 89the making of false and inconsistent statements to the commissioner’s revenue agents during the course of their investigation indicates fraudulent intent solomon v continued petitioner did not provide to his return preparer mr kelly any checks or other documents relating to his real_estate transactions and he did not disclose to mr kelly the existence or nature of his use of mr miles’s law firm’s trust account petitioner provided to mr kelly only spreadsheets reflecting his deposits into and expenditures from his bank accountsdollar_figure concealing evidence from one’s tax_return_preparer is indicative of fraud ishler v commissioner tcmemo_2002_79 petitioner’s reliance on spreadsheets of his bank_deposits and disbursements to compute his income_tax_liability was surely misplaced and there is considerable evidence that he knew this to be the case indeed he was told during the examination of his and returns which occurred prior to filing the returns for the years in issue that this method of computing taxable_income was not acceptable the duty_of filing accurate returns cannot be avoided by placing responsibility upon an agent especially where the taxpayer has withheld books records and other information regarding sources of income see bacon v continued commissioner 732_f2d_1459 6th cir concealment of bank accounts from internal revenue agents is yet another sign indicating fraud affg tcmemo_1982_603 75_tc_1 kalo v commissioner tcmemo_1996_482 taxpayer’s failure to mention foreign bank accounts affd without published opinion 149_f3d_1183 6th cir 90this same lack of disclosure was apparent in the preparation of petitioner’s spreadsheets and tax returns involving mr kelly and mr brooks commissioner tcmemo_2000_257 affd without published opinion 275_f3d_33 3d cir and where the taxpayer has taken an active and controlling role in the process of preparing the tax returns and the information used for their preparation during the examination of petitioner’s returns respondent served a third-party_recordkeeper summons on mr miles and a summons on petitioner both of which requested information for petitioner’s through tax years petitioner did not comply with the summons issued to him and at petitioner’s behest mr miles did not provide any requested information respondent was forced to pursue enforcement in court of those summonses petitioner’s refusal to cooperate with respondent in determining his correct income_tax_liability is indicia of fraud see rowlee v commissioner t c pincite we also consider petitioner’s testimony at trial to be evidence of his fraudulent intent for the years at issue we find that petitioner’s testimony at trial was evasive and inconsistent and we do not find it credible although mere refusal to believe the taxpayer’s testimony does not discharge the commissioner’s burden the lack of credibility of the taxpayer’s testimony the inconsistencies in his testimony and his evasiveness on the stand are heavily weighted factors in considering the fraud issue 743_f2d_309 5th cir affg tcmemo_1984_25 citations omitted petitioner was unable to explain credibly his failure to report the amounts of income from his real_estate sales transactions there is considerable evidence of the concealment of assets and of income for the tax years at issue and we find that this concealment is due in large part to an intent to mislead tax authorities and to evade taxation on incomedollar_figure for the years through petitioner had his personal_residence titled in the name of mr miles as trusteedollar_figure also in petitioner purchased a ferrari and had the bill of sale and the application_for a temporary tag put in the name of mr miles’s law firm petitioner regularly used mr miles ms allen and other trustees to hold and sell his various properties and he then used mr miles’s law firm’s trust account to hold the proceeds from the sales the trustees had no functions other than holding title to the properties and petitioner was firmly in control of the proceeds that passed into the law firm’s trust account indeed as trustee of that account mr miles did whatever petitioner instructed him to do and petitioner requested on several occasions that mr miles or ms goodman pay his personal expenses with his trust funds the use of nominee accounts ie the use of bank accounts fashioned as trust 91petitioner’s concealment of the various real_estate transactions was so prevalent that respondent’s revenue_agent was able to discover those transactions only by a search of various courthouse records in seven different counties 92we also note that on petitioner’s form sec_1040 for he lists his address as p o box lake lure nc however petitioner resided in osceola county kissimmee florida during the tax years at issue and at the time of filing his returns accounts to conceal assets is evidence of fraud where petitioner has unfettered control_over those accountsdollar_figure temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir friedman v commissioner tcmemo_1968_145 affd 421_f2d_658 6th cir petitioner used fictitious names in some of his real_estate dealings for the years in issue indeed petitioner signed various documents relating to real_estate documents in the name of william r wright and he also notarized several documents in that name petitioner also used the name d w davis and opened a bank account in that name when asked about his use of fictitious names petitioner testified with respect to the name john waltin that it was not fictitious since there’s probably a john waltin somewhere we find petitioner’s testimony not credible and we find that he used those fictitious names for the purpose of concealing income and property transactions see milito v commissioner tcmemo_1989_145 the use of aliases 93petitioner argues that his use of trusts is not evidence of fraud since the practice of owning property through nominees and trustees was widespread and common we might agree that the use of trusts alone does not establish fraudulent intent however the use of trusts in combination with evidence of the concealment of assets and sale proceeds provides persuasive evidence of fraud further it does not follow from the frequent use of the trust vehicle to hold property in florida that petitioner’s use of the trust vehicle was not fraudulent indeed the use of trusts does not necessarily involve the same circumstances that exist with respect to petitioner’s use notably the failure to report income and the failure_to_file appropriate returns or fictitious names to conceal income is also evidence of fraud see also cooperstein v commissioner tcmemo_1984_ yu v commissioner tcmemo_1973_188 staff v commissioner tcmemo_1954_59 as we have noted throughout this opinion petitioner has consistently failed to maintain adequate_records of his real_estate and other transactions in some cases the only record petitioner admits to have maintained is his checkbook clearly a checkbook is an insufficient record for purposes of computing his gross_income especially where the transactions involved are complex real_estate transactions which include installment_sales and subdividing such a gross failure to maintain adequate_records or to provide such records is certainly indicative of fraud see clayton v commissioner t c pincite we hold that there is clear_and_convincing evidence of fraudulent intent to evade income taxes by petitioner and that the circumstances which lead us to that holding were apparent with respect to at least some part of the underpayments for each of the tax years in issue thus with respect to the tax_year respondent has satisfied his burden and the addition_to_tax under sec_6653 applies to the entire underpayment with respect to the and tax years respondent has satisfied his initial burden and the additions to tax for fraud for those tax years apply to the entire underpayment unless petitioner can show the specific_portion of the underpayment that is not due to fraud portion of underpayment not attributable to fraud petitioner contends generally that he understood that in dealings in real_estate and exotic cars receipts from sales or mortgage payments related to the real_estate business were not taxable but were a tax free exception but that payments taken for living and personal expenses were taxable petitioner is correct that the fraud_penalty cannot be imposed on the basis of an honest mistake regarding taxability indeed the due to fraud language in sec_6653 requires a specific intent to evade a tax owing and a good-faith misunderstanding of the tax laws could negate fraud 99_tc_202 however considering all the facts and circumstances on the record we find petitioner’s alleged misunderstanding of the law on tax free exchanges incredibledollar_figure petitioner was an experienced real_estate developer and dealer for many years he was involved in a considerable number of real_estate transactions during the years at issue and in prior years mr kelly testified that petitioner appeared 94it appears that petitioner raised this explanation of his failure to report income from his real_estate transactions for the first time at trial the record shows that he did not present this purported misunderstanding of tax free exchanges to respondent’s revenue_agent during the examination of his returns and his petition does not provide any allegation of a misunderstanding of the tax laws knowledgeable on the subject of like-kind_exchanges see sec_1031 kalo v commissioner tcmemo_1996_482 a taxpayer’s intelligence education and tax expertise are also relevant for purposes of determining fraudulent intent at trial petitioner testified now in relation to mortgage payments--the receipt q of mortgage payments--if those payments went to mr miles as trustee you related how they might not-- might or might not have appeared on your tax_return a yes sir q would you explain to the court why they might or might not appear on your tax_return if a payment went to miles well i mean we were discussing before that as a long as i was leaving in there to either pay--i mean some of it went for legal fees or taxes--real estate_taxes mortgage payments interest payments to purchase another piece of property that--and occasionally i would go you know need money and say write me a check i would put it in my account go on the spreadsheet it would go on the return now as far as payments that were received from q the sale of a property if that went to miles how would you consider it how did you consider it i’m sorry i thought that was the question you a had just previously asked me no i asked you specifically about receipt from q mortgage payments--if there was a mortgage payment that miles received okay all right well i gave you the correct a answer now if it was not a mortgage payment but q actually a payment at a closing from the sale of property-- oh like the downpayment at closing right same thing a q a did you use miles--any of the money in miles’s q trust account at times to attempt to make purchases of property a oh yes and did you think that that caused you to have to q declare that as income when you made the purchase through miles a q no sir why not a again i had this i thought an understanding of what a tax-free_exchange was and i don’t think in this game you have to be off very much but apparently i was off a little bit on this q well what was your understanding in the years at issue--1985 ‘-6 ‘-7 and ‘8 as to how this tax-free_exchange worked in relation to your tax_liability okay it’s hard to divorce myself from what i a think today and what i thought today--is that you could sell a piece of property the money goes into escrow and you take that money and buy another piece of property and if you don’t--again i refer to it as take it out and spend it on wine women and song-- q a by that you mean-- --that is reinvestment by that phrase--wine women and song--you mean q take it out for yourself for living a yes sir and if you didn’t take it out for living what was q your opinion at that time that it was like a tax-free--that was the way and a i’m not far off but i think i’m off far enough i understand now that that was how you do a tax-free_exchange now you considered yourself to be in the business q of buying and selling property is that correct a yes pretty much yes sir did you think that because you were in the q business of buying and selling property that that impacted your ability to engage in tax-free exchanges a that was my business q did you think that you could be in the business of buying and selling properties and still engage in tax- free exchanges a q -- a oh yes i mean as you sit here today you know there’s a yes now i understand your question and yes sir so back in the years at issue did you know that q there was this distinction about even if you do it correctly it may--a tax-free_exchange may not be available to a dealer in property a yes sir i understand that now as we have stated previously in this opinion we were not impressed with petitioner’s testimony at trial generally and we were certainly not impressed with his supposed understanding of tax free exchanges of property during the examinations of petitioner’s returns for through petitioner did not discuss with the revenue_agent his beliefs regarding tax free exchanges and the substantial evidence of concealment of the trust holdings and the sales proceeds in mr miles’s law firm trust account indicates that petitioner’s use of nominees was for a purpose other than tax-free exchanges most importantly petitioner’s testimony and contentions regarding his failure to report income deposited in mr miles’s law firm’s trust account are contradicted by other evidence of record petitioner’s purported understanding was that he was not required to report income from his sales of real_estate so long as the sale proceeds remained in the trust account and were not disbursed for personal expenses petitioner claims that he reported consistently with that understanding nevertheless there were considerable amounts that were disbursed from mr miles’s law firm’s trust account for personal expenses during the years in issue that were not reported as income petitioner does not explain this failure to report we cannot accept that petitioner had a bona_fide misunderstanding of tax free exchanges and that this purported misunderstanding explains his failure to report the substantial amounts of income from real_estate transactions petitioner argues that fraud penalties should not apply to the amounts which he reported as income on his returns for through dollar_figure petitioner suggests that to the extent those 95the addition_to_tax for fraud under sec_6653 applies to the entire underpayment for regardless of whether petitioner establishes that some portion of that continued amounts gave rise to underpayments the underpayments are not attributable to fraud we disagree petitioner’s method of preparing his returns for through was erroneous and petitioner was aware at the time he signed those returns that the method was erroneous his returns for through were prepared on the basis of spreadsheets of the deposits to and disbursements from his personal bank accounts petitioner reported income only to the extent that deposits were made to his personal accounts and then only to the extent that the deposit was not classified as a loan however petitioner’s reported income from these spreadsheets was substantially offset by disbursements from his personal bank accounts which he claimed as deductible expenses on his schedules c petitioner contends that the fraud penalties should not be applied to the tax_liability which was increased due to the expenses that respondent disallowed after reviewing the spreadsheets that petitioner used to prepare his returns we are convinced that many of the expenses that petitioner claimed as deductions were personal in nature for example on schedule c of petitioner’s tax_return he claimed a deduction for commission expenses of dollar_figure which represented the cost of a ring earrings and two necklaces that he purchased for ms continued underpayment is not attributable to fraud allen on schedule c of petitioner’s tax_return he deducted the costs of his subscriptions to playboy and penthouse magazinesdollar_figure petitioner also claimed as deductible expenses on his schedules c subscription payments for sesame street and dr seuss books and travel and entertainment_expenses for credit card payments to burdines neiman marcus jordan marsh master card and visa and expenses for gasoline and expenses related to hi sec_25 ferrari automobiles these items are inherently_personal in nature and petitioner’s claiming those deductions pursuant to his method of preparing his returns for through is evidence of fraud petitioner also points to certain expenses which he claims are related to his orange grove cattle and ferrari collection activities he claims that respondent disallowed all expenses relating to those activities which he claimed on his returns petitioner contends that although it might be appropriate to disallow expense deductions for those activities when determining his deficiencies fraud penalties should not be imposed on the tax_liabilities resulting from their disallowance however it 96petitioner argues on brief that the playboy magazine could be used by mr medlin as reading material for his real_estate business and although he concedes those are not allowable expenses he suggests that such deductions are not indicative of fraud we disagree those items are inherently_personal and are items which we find someone in petitioner’s position as a real_estate businessman would have known were not deductible in our view claiming those deductions on a return shows a willingness to evade tax is unclear to us the extent to which petitioner claimed those items as expenses on his returns and the amounts claimed and disalloweddollar_figure petitioner did not prepare separate schedules c for the orange grove cattle and ferrari collection activities for through instead he claimed those expenses along with other expenses including personal expenses on the schedules c relating to his real_estate business we also point out that petitioner’s method of preparing his returns considered only whether a disbursement was made from his personal bank accounts and not whether that disbursement related to a trade_or_business or was otherwise a deductible expense given petitioner’s faulty method of preparing his returns and the inherently_personal nature of many of the expenditures claimed on his returns petitioner has not established that the portion of the underpayment arising from the disallowed expense deductions is not attributable to fraud petitioner has not shown that any portion of the underpayment for each of the years and is not attributable to fraud and accordingly the entire underpayment for each of those years is subject_to the addition_to_tax for fraud 97we note that the civil report that respondent prepared indicates that certain expenses were disallowed with respect to petitioner’s ferrari automobile collection and his orange grove and cattle activities however since petitioner lumped the expenses relating to those activities into expenses relating to other activities and reported them as car and truck and repair and maintenance_expenses we are unable to determine to what extent those items were claimed as deductions on his returns c sec_6653 addition_to_tax for with respect to the sec_6653 addition_to_tax for it is respondent’s burden to establish by clear_and_convincing evidence the specific_portion of the underpayment which is attributable to fraud hughes v commissioner tcmemo_1994_139 franklin v commissioner tcmemo_1993_184 pursuant to our discussion above respondent has proven by clear_and_convincing evidence that petitioner received taxable_income of dollar_figure and that petitioner is liable for self- employment_tax of dollar_figure for for purposes of sec_6653 respondent has proven by clear_and_convincing evidence an underpayment for which the parties shall compute under rule on the basis of our findings and conclusions respondent has proven by clear_and_convincing evidence that petitioner failed to report substantial gains and other income from his real_estate transactions and that he did so with fraudulent intent petitioner was an experienced real_estate developer and businessman we are convinced that he knew those items were taxable as income when received indeed petitioner was informed during the examination of his and returns which occurred prior to the time petitioner filed his through returns that the sale proceeds deposited into the law firm’s trust account were taxable and petitioner agreeddollar_figure we cannot accept petitioner’s explanation that he misunderstood that if sales proceeds and other items were reinvested and held in trust accounts they would not be taxable until withdrawn for wine women and song respondent has produced evidence showing that substantial amounts of income were paid from the trust account per petitioner’s instructions for personal expenses and that those withdrawals were not reported as income on his tax returns petitioner did not inform respondent’s revenue_agent who examined his returns for that he held this belief regarding tax deferred exchanges and there is no credible_evidence of record showing that petitioner had this purported misunderstanding respondent has also proven by clear_and_convincing evidence that petitioner’s method of preparing his return for was done with a fraudulent intent on the schedule c for his real_estate business petitioner reported income and expenses from that business on the basis of spreadsheets of the deposits and disbursements from his personal bank accounts he reported the deposits less amounts he classified as loans as gross_income from his business and the disbursements as deductible expenses on the schedule c many of the disbursements were for inherently 98also the tax court’s stipulated decision with respect to petitioner’s agreed deficiencies for and was entered before petitioner’s filing of each of his returns for the through tax years personal items including jewelry for ms allen and expenses for hi sec_25 ferrari automobiles unlike most of the unreported items involving gain from real_estate transactions that we find were due to fraud the foreclosure sale of the citrus county property was not a typical sale of real_estate respondent originally determined that petitioner realized dollar_figure as cancellation_of_indebtedness_income with respect to the citrus county property in respondent first raised the issue of gain from the foreclosure sale as a new_matter in his amendment to answer respondent has not proven that the portion of the underpayment from the foreclosure sale of the citrus county property was attributable to petitioner’s fraud the addition_to_tax under sec_6653 shall not apply to that portion of the underpayment attributable to the gain realized from the foreclosure sale in respondent has proven to our satisfaction that the remaining amount of the underpayment for is attributable to fraud we hold that the addition_to_tax under sec_6653 applies to that amount of the underpayment iii statute_of_limitations for assessment generally the amount of any_tax must be assessed within years after the return required to be filed by the taxpayer was filed whether such return was filed on or after the date prescribed therefor sec_6501 however in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 respondent bears the burden of proving the applicability of this exception and he must prove the same elements of fraud under sec_6501 as he is required to prove with respect to the additions to tax for fraud estate of johnson v commissioner tcmemo_2001_182 in this case respondent has shown by clear_and_convincing evidence that an underpayment_of_tax exists for each of the years and and he has shown that at least some part of that underpayment for each of those years is a result of fraud by petitioner therefore we hold that the open period of limitations of sec_6501 applies and sec_6501 does not bar assessment of petitioner’s deficiencies in taxes see dileo v commissioner t c at dollar_figure decision will be entered under rule 99since we hold that each of the tax years at issue is open under sec_6501 we do not address respondent’s alternative argument that the assessment is not barred under sec_6501 because the period of limitations specified in sec_6501 applies and was extended by sec_7609 appendix a income and deductions reported by petitioner on returns respondent’s determinations of income and deductions in the statutory_notice_of_deficiency schedule c income amount reported amount determined total adjustment dollar_figure dollar_figure dollar_figure description of deduction schedule c car and truck expenses commissions county recording fee expense depreciation and sec_179 deduction from form_4562 development expense dues and publications engineering expense insurance legal and professional services office expense other interest repairs maintenance taxes title insurance expense travel and entertainment utilities and telephone total itemized_deductions deduction allowed in deduction claimed notice_of_deficiency dollar_figure big_number - - - - --- dollar_figure big_number big_number --- big_number - - --- big_number big_number - - big_number big_number big_number big_number big_number big_number - - big_number big_number --- big_number - - big_number - - big_number big_number reported by petitioner --- determined by respondent dollar_figure personal exemptions reported by petitioner dollar_figure determined by respondent dollar_figure taxable_income reported by petitioner determined by respondent dollar_figure dollar_figure tax reported by petitioner determined by respondent dollar_figure dollar_figure self-employment_tax reported by petitioner determined by respondent dollar_figure dollar_figure earned_income_credit recapture determined by respondent dollar_figure schedule c income amount reported amount determined total adjustment dollar_figure dollar_figure dollar_figure description of deduction deduction allowed in deduction claimed notice_of_deficiency dollar_figure big_number --- dollar_figure --- big_number big_number --- - - - - - - big_number big_number big_number big_number big_number big_number big_number - - --- big_number --- big_number - - big_number - - big_number big_number car and truck expenses commissions county recording fee expense depreciation expense dues and publications engineering expense insurance interest mortgage paid to financial institutions --- other legal and professional services office expense repairs maintenance taxes title insurance expense travel utilities and telephone total itemized_deductions --- reported by petitioner determined by respondent dollar_figure personal exemptions reported by petitioner dollar_figure determined by respondent dollar_figure taxable_income reported by petitioner determined by respondent dollar_figure dollar_figure tax reported by petitioner determined by respondent - - dollar_figure self-employment_tax reported by petitioner determined by respondent dollar_figure dollar_figure political_contribution_credit reported by petitioner determined by respondent --- dollar_figure earned_income_credit recapture determined by respondent dollar_figure schedule c income amount reported amount determined total adjustment dollar_figure dollar_figure dollar_figure description of deduction deduction claimed notice_of_deficiency deduction allowed in dollar_figure --- dollar_figure big_number --- --- --- appraisal expense car and truck expenses commissions county recording fee expenses depreciation expense development expense dues and publications engineering expenses interest mortgage paid to - - financial institutions --- other big_number --- big_number legal and professional expenses big_number office expense big_number - - repairs big_number big_number taxes --- title insurance expense big_number travel big_number - - big_number - - utilities and telephone total big_number big_number big_number big_number big_number big_number --- itemized_deductions reported by petitioner determined by respondent --- dollar_figure personal exemptions reported by petitioner dollar_figure determined by respondent dollar_figure taxable_income reported by petitioner determined by respondent dollar_figure big_number tax reported by petitioner determined by respondent dollar_figure dollar_figure self-employment_tax reported by petitioner determined by respondent dollar_figure dollar_figure schedule c income amount reported amount determined total adjustment dollar_figure dollar_figure dollar_figure description of deduction deduction allowed in amount of deduction notice_of_deficiency dollar_figure big_number - - --- --- dollar_figure big_number big_number --- big_number --- --- --- advertising expense appraisal expense car and truck expenses commissions county recording fee expenses depreciation expense development expense dues and publications engineering expenses interest mortgage paid to financial institutions --- other big_number legal and professional services office expense repairs taxes big_number title insurance big_number - - big_number big_number big_number big_number - - big_number - - - - big_number travel meals ent travel meals ent of meals ent meals ent minus utilities and telephone total s_corporation loss --- big_number big_number big_number reported by petitioner determined by respondent dollar_figure dollar_figure itemized_deductions reported by petitioner determined by respondent --- dollar_figure personal exemptions reported by petitioner dollar_figure determined by respondent dollar_figure taxable_income reported by petitioner determined by respondent dollar_figure dollar_figure tax reported by petitioner determined by respondent dollar_figure dollar_figure self-employment_tax reported by petitioner determined by respondent dollar_figure dollar_figure earned_income_credit recapture determined by respondent dollar_figure appendix b additional income and claimed deductions raised in petitioner’s supplement to petition and respondent’s amendment to answer petitioner’s supplement to petition petitioner claims that respondent erred in disallowing expenses and in failing to allow expenses relating to his land development business orange grove business cattle business and interest_expense petitioner claims to have incurred the following expenses as to part-time labor with grove cattle and general property maintenance and repair tax_year expenses dollar_figure big_number big_number petitioner claims to have incurred the following expenses as to orange grove agricultural dues and fees supplies and equipment along with grove fertilizer general maintenance and repairs and development work tax_year expenses dollar_figure dollar_figure dollar_figure dollar_figure petitioner claims to have incurred the following expenses as to the purchase of cattle feed supplies and equipment tax_year expenses dollar_figure dollar_figure dollar_figure dollar_figure petitioner claims to have incurred the following expenses as to vintage automobiles tax_year expenses dollar_figure dollar_figure dollar_figure dollar_figure respondent’s amendment to answer citrus county property respondent originally determined that petitioner realized dollar_figure as forgiveness of indebtedness income in respondent alternatively alleges that petitioner realized dollar_figure of ordinary_income from the sale of that property in tai property respondent alleges that petitioner realized additional income of dollar_figure from the sale of real_property in as a result of those allegations respondent asserts an additional deficiency of dollar_figure thus respondent claims a total revised income_tax deficiency of dollar_figure for respondent also alleges that those items of income were omitted with fraudulent intent to evade tax and asserts an increased sec_6653 addition_to_tax of dollar_figure revised addition_to_tax for fraud of dollar_figure for and an increased sec_6653 addition_to_tax of percent of the interest due on the revised underpayment of dollar_figure total adjustments to schedule c income dollar_figure taxable_income from notice_of_deficiency dollar_figure corrected taxable_income dollar_figure tax dollar_figure self-employment_tax dollar_figure total corrected tax_liability dollar_figure total_tax shown on return or as previously adjusted dollar_figure adjustment to earned_income_credit dollar_figure deficiency - increase in tax dollar_figure appendix c concessions100 schedule c miscellaneous income taxable_year notice_of_deficiency miscellaneous income dollar_figure dollar_figure dollar_figure dollar_figure amounts conceded by petitioner commission income rent total dollar_figure dollar_figure - - - - big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number amounts conceded by respondent forgiveness of debt - - - - dollar_figure dollar_figure amounts in dispute rent - - - - - - dollar_figure respondent concedes his forgiveness of debt determination for however he raises as new_matter that petitioner realized dollar_figure of ordinary_income from the sale by foreclosure of the citrus county property in see appendix b 100respondent prepared on brief a reconciliation of items which are in dispute and concessions as to the adjustments in the statutory_notice_of_deficiency appendix c of this opinion reflects the reconciliation schedules that respondent prepared and which petitioner stipulated in his answering brief however there are a number of income items as we discuss in the opinion that the parties represented were still in dispute but which petitioner does not contest on brief instead he states in addition any issues not raised in petitioner’s brief are also conceded by petitioner schedule c gains from property sales taxable_year notice_of_deficiency gains on property sales dollar_figure dollar_figure dollar_figure dollar_figure amendment to answer tai property dollar_figure - - - - - - amounts conceded by petitioner dollar_figure - - - - - - os-13 big_number dollar_figure - - dollar_figure os-06 big_number - - dollar_figure - - os-49 big_number - - big_number - - os-1 os-61 big_number - - - - or-01 - - big_number big_number - - os-29 - - big_number - - - - os-31 - - big_number - - - - or-abc - - big_number - - - - os-23 - - - - - - big_number big_number big_number big_number big_number total concession relating to amendment to answer tai property dollar_figure - - - - - - amounts conceded by respondent os-06 dollar_figure dollar_figure - - dollar_figure os-1 big_number big_number dollar_figure - - - - big_number - - - - - - - - - - big_number big_number big_number big_number big_number os-29 os-22 total_amounts in dispute dollar_figure dollar_figure - - dollar_figure os-03 os-06 big_number - - - - - - os-35 big_number - - - - - - os-1 big_number big_number dollar_figure - - os-47 - - big_number - - - - os-47 - - big_number - - big_number os-1 - - big_number - - - - os-39 - - big_number - - - - total os-22 - - - - - - big_number big_number big_number big_number big_number petitioner on brief concedes that his share of the gain from the sale of the mefford property os-22 was dollar_figure schedule c interest_income taxable_year notice_of_deficiency interest_income dollar_figure dollar_figure dollar_figure - - amounts conceded by petitioner payee botos - - - - dollar_figure - - horton - - dollar_figure - - - - tai dollar_figure - - - - - - commonwealth int - - - - big_number - - muroff big_number - - - - - - miles - - - - - - total big_number big_number big_number - - amounts conceded by respondent payee bettner et al amounts in dispute payee bettner et al dollar_figure dollar_figure dollar_figure - - dollar_figure dollar_figure dollar_figure - - schedule c commission income notice_of_deficiency commission income-1985 dollar_figure commission income-1986 big_number commission income-1987 - - - - commission income-1988 amounts conceded by petitioner commission income-1985 account date of deposit dollar_figure freedom freedom big_number freedom freedom big_number tucker big_number total commission income-1986 account date of deposit freedom dollar_figure freedom big_number big_number freedom big_number freedom big_number freedom freedom big_number freedom big_number freedom freedom big_number total the amounts of commission income for were not part of respondent’s reconciliation of schedule c commission income however petitioner agrees to respondent’s requested finding that he received those amounts as income in amounts in dispute commission income-1985 account date of deposit freedom dollar_figure commission income-1986 none the statutory_notice_of_deficiency determined dollar_figure as commission income for however on brief respondent states dollar_figure as the amount of commission income for respondent has apparently conceded the dollar_figure difference between these two figures schedule c rent from crazy commandos notice_of_deficiency rent from crazy commandos-1985 dollar_figure amounts conceded by respondent rent from crazy commandos-1985 dollar_figure amounts in dispute rent from crazy commandos-1985 dollar_figure schedule c unidentified deposits notice_of_deficiency unidentified deposits-1985 unidentified deposits-1986 unidentified deposits-1987 dollar_figure big_number big_number unidentified deposits-1988 big_number amounts conceded by petitioner unidentified deposits-1985 account date of deposit tucker dollar_figure unidentified deposits-1986 account date of deposit freedom freedom freedom total dollar_figure big_number big_number big_number unidentified deposits-1987 none unidentified deposits-1988 account date of deposit freedom tucker total_amounts conceded by respondent dollar_figure big_number big_number unidentified deposits account date of deposit tucker dollar_figure unidentified deposits-1986 account date of deposit ledger dollar_figure ledger big_number big_number total unidentified deposits-1987 none - - unidentified deposits-1988 account date of deposit freedom dollar_figure amounts in dispute unidentified deposits-1985 account date of deposit tucker dollar_figure unidentified deposits-1986 account date of deposit freedom ledger ledger total dollar_figure big_number big_number unidentified deposits-1987 account date of deposit tucker unidentified deposits-1988 account date of deposit ledger dollar_figure dollar_figure schedule c national land commission income notice_of_deficiency natl land commissions-1985 natl land commissions-1986 dollar_figure amounts conceded by respondent natl land commissions-1985 dollar_figure according to respondent’s concession this is a net amount composed of commission income received from and commission expenses paid to national land respondent is actually conceding commission income of dollar_figure which eliminates the dollar_figure adjustment in the notice_of_deficiency and results in a negative adjustment of dollar_figure dollar_figure - dollar_figure amounts in dispute natl land commissions-1985 natl land commissions-1986 - - dollar_figure schedule c sale wax myrtle trees notice_of_deficiency sale wax myrtle trees-1985 dollar_figure amounts in dispute sale wax myrtle trees-1985 dollar_figure schedule e income notice_of_deficiency schedule e income-1987 dollar_figure amounts in dispute schedule e income-1987 dollar_figure this item was not reflected in respondent’s reconciliation schedules appendix d items respondent relies upon as clear_and_convincing evidence of underpayment stipulated income income item miscellaneous sch c income gains from property sales interest_income commission income unidentified deposits total stipulated income disputed income income item amount dollar_figure big_number big_number big_number big_number big_number amount dollar_figure gain from sale of lot in susan’s lakefront estate installment gain from sale of lots in florida fruit belt subd gain from sale of installment note gain from sale of lot high plains installment gain from silver lake sale gain from foreclosure sale of citrus county property big_number interest_income from silver lake mortgage big_number big_number commission income rental income big_number big_number unidentified deposit total disputed income big_number big_number big_number big_number big_number total income relied upon by respondent stipulated income disputed income dollar_figure less reconstructed schedule c expenses after concessions on brief dollar_figure less itemized_deductions dollar_figure less personal exemptions dollar_figure taxable_income dollar_figure tax_liability based on head_of_household filing_status dollar_figure plus self-employment_tax dollar_figure claimed underpayment for dollar_figure stipulated income income item amount miscellaneous sch c income dollar_figure gains from property sales big_number interest_income big_number commission income big_number unidentified deposits big_number total stipulated income big_number disputed income income item amount gain from sale of tract a in susan’s lakefront estate dollar_figure gain from sale of parcel in grissom parcels big_number installment gain from silver lake sale big_number gain from sale of acres in east lake vista big_number gain from exchange of arrowhead lakes subd big_number for angel-royse property interest_income from silver lake mortgage big_number unidentified deposits big_number total disputed income big_number total income relied upon by respondent stipulated income disputed income dollar_figure less reconstructed sch c expenses after concessions on brief dollar_figure less itemized_deductions - - less nonitemized contributions dollar_figure less personal exemptions dollar_figure taxable_income dollar_figure tax_liability based on head_of_household filing_status dollar_figure plus self-employment_tax dollar_figure claimed underpayment for dollar_figure stipulated income income item miscellaneous sch c income gains from property sales interest_income total stipulated income disputed income income item amount dollar_figure big_number big_number big_number amount installment gain from silver lake sale interest_income from silver lake mortgage total disputed income dollar_figure big_number big_number total income relied upon by respondent stipulated income disputed income dollar_figure less reconstructed sch c expenses after concessions on brief dollar_figure less itemized_deductions dollar_figure less personal exemptions dollar_figure taxable_income dollar_figure tax_liability based on head_of_household filing_status dollar_figure plus self-employment_tax dollar_figure less tax per return dollar_figure claimed underpayment for dollar_figure stipulated income income item miscellaneous sch c income gains from property sales unidentified deposits total stipulated income disputed income income item amount dollar_figure big_number big_number big_number gain from sale of lots in susan’s lakefront estate gain from sale of acres in east lake vista gain from sale of mefford property rent received from island living inc unidentified deposit total disputed income amount dollar_figure big_number big_number big_number big_number big_number total income relied upon by respondent stipulated income disputed income dollar_figure less reconstructed sch c expenses after concessions on brief dollar_figure less itemized_deductions dollar_figure less personal exemptions dollar_figure taxable_income dollar_figure tax_liability based on head_of_household filing_status dollar_figure plus self-employment_tax dollar_figure claimed underpayment for dollar_figure
